 WILLIAMSENTERPRISESDECISIONSOFTHENATIONALLABORRELATIONSBOARD301NLRBNo.19WilliamsEnterprises,Inc.,aDivisionofWilliamsIndustries,Inc.andLocalLodge10oftheInternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO,CLC.Case5-CA-19408JANUARY16,1991DECISIONANDORDERBYMEMBERSCRACRAFT,DEVANEY,ANDRAUDABAUGHOnMay22,1989,AdministrativeLawJudgeBernardRiesissuedtheattacheddecision.TheRespondentfiledexceptionsandasupportingbrief.TheActingGeneralCounselfiledcross-exceptionsandabriefinsupportofcross-exceptionsandinresponsetotheRespondent'sexceptions.TheChargingPartyfiledcross-exceptionsandasupportingbrief.TheNationalLaborRelationsBoardhasdelegateditsauthorityinthisproceedingtoathree-memberpanel.TheBoardhasconsideredthedecisionandtherecordinlightoftheexceptionsandbriefsandhasdecidedtoaffirmthejudge'srulings,findings,\1\andconclusionsandtoadopttherecommendedOrderasmodified.\2\---------------------------------------------------------------------------\1\TheRespondent,ActingGeneralCounsel,andtheChargingPartyhaveexceptedtosomeofthejudge'scredibilityfindings.TheBoard'sestablishedpolicyisnottooverruleanadministrativelawjudge'scredibilityresolutionsunlesstheclearpreponderanceofalltherelevantevidenceconvincesusthattheyareincorrect.StandardDryWallProducts,91NLRB544(1950),enfd.188F.2d362(3dCir.1951).Wehavecarefullyexaminedtherecordandfindnobasisforreversingthefindings.Inadoptingthejudge'sfindings,wedisavowthesubjectiveobservationsmadeinfns.6,9,and14aswellashisgratuitouscommentsabouttheeducationalandintellectualsophisticationoftheemployeewitnesses.Further,inagreeingwiththejudgethattheRespondentisasuccessoremployer,wefinditunnecessarytorelyonhiscomments,drawnfromhisreadingofFallRiverDyeingCorp.v.NLRB,482U.S.27(1987),thattheSupremeCourtthereindicated(1)that``asignificantdegreeofliberality[is]appropriatetotheoperationofthe[successorship]doctrine'';(2)thattheCourtallegedlyapproved``whatfairly[may]beregardedasrelaxedcorollaryprinciplesofwhenandhowthe[successorship]obligationmayattach'';and(3)thattheCourthada``strong...dispositioninfavor;ofimposingsuccessorshipobligations.''Nordowefinditnecessary,inassessingwhetherthereisa``substantialcontinuity''betweenthetwoenterprises,torelyonthejudge'scommentthat``itseemslogical...tobeginwiththeassumptionthatemployeeswhohaveinthepastelected(oraccepted)unionrepresentationinoneenterprisewillbeinclinedtopreferrepresentationinthesucceedingbusiness.''Rather,weareinagreementwiththejudge,pursuanttohisfindingsatsec.I,A,pars.18-19,andaselaboratedinhisdecision,thattheGeneralCounselestablisheda``substantialcontinuity''betweenthepredecessorandtheRespondent.Finally,inthelastparagraphofthesectionofthedecisionentitled``DidRespondentViolateSection8(a)(5)byRefusingtoRecognizetheUnion?'',thejudgereferredtofn.18ofFallRiverDyeing.Itisevidentfromhisdiscussionthatthejudgemeanttorefertofn.19ofFallRiver.Wedonotfindthatthismisstatementhasany1 effectonthejudge'sultimateconclusionshere.\2\Thejudge'srecommendedOrderincludesaprovisionrequiringtheRespondenttoceaseanddesistfromviolatingtheAct``inanyothermanner.''WefindthattheRespondent'sunfairlaborpracticesdonotwarranttheuseofsucha``broad''order.Consequently,weshallsubstitutetheBoard'straditionalnarrowremediallanguage,requiringtheRespondenttoceaseanddesistfromviolatingtheAct``inanylikeorrelatedmanner.''SeeHickmottFoods,242NLRB1357(1979).WeshallalsomodifytherecommendedOrdertoincludeaffirmativebargaininglanguage.Anewnoticereflectingbothofthemodificationsdiscussedabovewillbesubstitutedforthejudge'srecommendednotice.---------------------------------------------------------------------------1.TheRespondentarguesinitsexceptions,citingFremontFord,289NLRB1290(1988),thatthecomplaintisfaciallydefectiveherebecauseitallegesthattheUnion'sdemandforrecognitionoccurredbeforetheRespondentcommencedoperationsatitsRichmond,VirginiaplantaboutOctober1,1987.ContrarytotheRespondent,wefindthatthepresentcaseisfactuallydistinguishablefromFremont.Here,thejudgefoundthattheUnionmadeitsbargainingdemand``sometimebetween''July15andSeptember30,1987.TheevidenceshowsthatonoraboutJuly13,1987,beforetheUnionacted,theRespondenthadexecutedanagreementtopurchasethepredecessor'sassetswhichessentiallyconsistedoftheRichmondplantinvolvedinthiscase.TheRespondentimmediatelybeganacceptingemploymentapplicationsfortheplantandall83ofthepredecessor'semployeessubmittedtherequisiteforms.DuringameetingonAugust21,1987,theRespondenttold44oftheseemployeesthattheywerein``thefavoredgroupbeingconsideredforpotentialhire''andinformedthemofthoseworkingconditionstheycouldexpect.InFremont,bycontrast,theBoardfoundthattheunion'sfirstdemandforrecognitionwasprematurebecausethesuccessoratthattimehadnotenteredintoafranchiseagreementtooperatethecardealershipnorhadittakenanyotherstepstodivestthepredecessor'scontroloftheemployingentity(id.at1294).InfindingthattheDecember31,1987decertificationpetitiondidnotprovideavalidjustificationforterminatingtheRespondent'sbargainingobligationtotheUnion,thejudgereliedontheRespondent's8(a)(1)conductofAugust21.Wewouldalsorelyonthefactthat,asofDecember31,1987,RespondenthadbeenunlawfullyrefusingtorecognizetheUnionfor2-1/2months.2.ThejudgeconcludedthattheRespondentviolatedSection8(a)(1)oftheActwhenittoldemployeesduringtheAugust21,1987meetingthatit``didintendtooperatetheRichmondplantasanonunionplant.''TheRespondentclaims,however,thatthis8(a)(1)findingiscontrarytothedecisioninHeck's,Inc.,293NLRB1111(1989),inwhichtheBoardheldthatastatementinaunionizedemployer'shandbookthatthecompanydid``notwantanyofouremployeestoberepresentedbyaUnion''didnotconstituteaviolation.TheRespondent'sstatementheretendstointerferewithemployees'Section7rightsbecausetheRespondentannouncedtoprospectiveemployeesitsfirmintentiontoremainnonunionandthus,asthejudgefound,implicitlyconveyedthemessagetotheseindividualsthat``anyconductbythemwhichisnotconsistentwiththatukasemayjeopardizetheiremploymentpossibilitiesorsecurity.''Incontrast,theemployerinHeck'sdidnothingmorethaninformpresentemployeesofitsdesiretooperatenonunion.3.Finally,weadoptthejudge'sfindingsthattheRespondentviolatedSection8(a)(3)oftheActbyrefusingtohireemployeesGableBullockJr.andMelvinDeloatchonoraboutFebruary23andMarch7,1988,respectively.Insodoing,werejecttheRespondent'sargumentthatitwasdeprivedofitsbasicrighttoadequatenoticeofthematerialissuestobetriedandtofullandfairlitigationofthoseissuesbecausethecomplaintallegesthattheterminationorrefusaltohirebothBullockandDeloatchoccurredonoraboutOctober1,1987.TheRespondentclaimsthattheinstantcaseiscontrolledbyCastawaysHotel&Casino,284NLRB612(1987),inwhichtheBoardreversedajudge'sfindingthataJune4,1984dischargeviolatedtheActbecausethecomplainthadallegedthattheunlawfuldischargehadoccurredonMay19,1984.WefindCastawaystobeinappositetothiscasebecausethe2 judgethereexaminedacompletelydifferentfactualsettingforthedischargeinfindingthatitoccurredonadifferentdatethanwasalleged.Furthermore,theBoardstressedinCastawaysthattheGeneralCounselhadnotputtherespondentonnoticethatthelawfulnessofitsconductonJune4wasatissue.Here,bycontrast,theissueofwhethertheRespondentrefusedtohireBullockandDeloatchwasthesameregardlessofwhentheviolationoccurred.ItisclearthattheRespondent'srefusaltohirethemonthedatesthejudgespecifiedwasfullylitigatedbecausetheGeneralCounselpresentedevidencecomparingtheirqualificationswiththosepossessedbytheemployeesthattheRespondenthiredduringthatperiod.ORDERTheNationalLaborRelationsBoardadoptstherecommendedOrderoftheadministrativelawjudgeasmodifiedbelowandordersthattheRespondent,WilliamsEnterprises,Inc.,aDivisionofWilliamsIndustries,Inc.,Richmond,Virginia,itsofficers,agents,successors,andassigns,shalltaketheactionsetforthintheOrderasmodified.1.Substitutethefollowingforparagraph1(d).``(d)Inanylikeorrelatedmannerinterferingwith,restraining,orcoercingitsemployeesintheexerciseofrightsguaranteedthembySection7oftheAct.''2.Insertthefollowingasparagraph2(b)andreletterthesubsequentparagraphs.``(b)Recognizeand,onrequest,bargainwiththeUnionastheexclusivecollective-bargainingrepresentativeoftheemployeesinthebargainingunitdescribedaboveand,ifanunderstandingisreached,embodytheunderstandinginasignedagreement.''3.Substitutetheattachednoticeforthatoftheadministrativelawjudge.APPENDIXNoticeToEmployeesPostedbyOrderoftheNationalLaborRelationsBoardAnAgencyoftheUnitedStatesGovernmentTheNationalLaborRelationsBoardhasfoundthatweviolatedtheNationalLaborRelationsActandhasorderedustopostandabidebythisnotice.Section7oftheActgivesemployeestheserights.ToorganizeToform,join,orassistanyunionTobargaincollectivelythroughrepresentativesoftheirownchoiceToacttogetherforothermutualaidorprotectionTochoosenottoengageinanyoftheseprotectedconcertedactivities.Wewillnotdiscriminateagainstapplicantsforemploymentbecauseoftheirunionactivities.WewillnotrefusetobargainwithLocalLodge10oftheInternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO,CLC,astheexclusivecollective-bargainingrepresentativeoftheemployeesinthefollowingappropriateunit:Allproduction,maintenance,andwarehouseemployeesattheEmployer'sRichmond,Virginia,plant,excludingemployeesworkinginand/orengagedasoffice,clerical,watchmen,drafting,engineering,officejanitor,guards,supervisors,erection,installationorconstructionwork.Wewillnotcoercivelyinterrogateemployeesorapplicantsabout3 theirunionsympathiesorthesympathiesofothers,orannouncetoapplicantsthatweintendtooperateanonunionplant.Wewillnotinanylikeorrelatedmannerinterferewith,restrain,orcoerceyouintheexerciseoftherightsguaranteedyoubySection7oftheAct.WewillofferGableBullockJr.andMelvinDeloatchimmediateandfullemploymentintheirformer,orequivalentjobs,andwewillmakethemwholeforanylossofearningsandotherbenefitsresultingfromourfailuretohirethem.Wewillrecognizeand,onrequest,bargainwiththeUnionandputinwritingandsignanyagreementreachedontermsandconditionsofemploymentforouremployeesinthebargainingunitdescribedabove.WilliamsEnterprises,Inc.,aDivisionofWilliamsIndustries,Inc.------------------------------------------------------------------------------------------------------------------------------------------------------StevenL.Sokolow,Esq.,fortheGeneralCounsel.LawrenceT.Zimmerman,Esq.,ofWashington,D.C.,fortheRespondent.StephenSpain,ofRichmond,Virginia,fortheChargingParty.DECISIONBernardRies,AdministrativeLawJudge.ThiscasewastriedinRichmond,Virginia,onJanuary26and27,1989,pursuanttoachargefiledonFebruary4,1988(asamendedonMarch28,1988),andacomplaintissuedonAugust9,1988.Theessentialallegationsofthecomplaintare(1)thatRespondentis,inlaw,asuccessoremployerobligatedtorecognizetheChargingPartyastheexcluslverepresentativeofitsproductionandmaintenanceemployees,andthathavingfailedtohonorthisobligationsinceonoraboutOctober1,1987,andhavingunilaterallymadechangesintermsandconditionsofemploymentsincethatdate,RespondenthasviolatedSection8(a)(5)oftheAct;(2)thatRespondent,sincetheforegoingdate,unlawfully``terminatedtheemploymentof,and/orrefusedtohire''\1\GableBullockJr.andMelvinDeloatch,inviolationofSection8(a)(3);and(3)thatRespondent'sagent,onoraboutAugust21,1987,inoraroundDecember1987,andonoraboutApril1and4,1988,coercedorrestrainedemployeesbymakingvariousstatements.---------------------------------------------------------------------------\1\Asamendedatthehearing.---------------------------------------------------------------------------TheGeneralCounselandtheRespondentfiledbriefsonoraboutMarch19,l989.Ihavereviewedtheentirerecordandthebriefs.Onthebasisofthatreview,andtakingintoaccountmyrecollect1onofthedemeanorofthewitnesses,Imakethefollowingfindingsoffact,\2\conclusionsoflaw,andrecommendations.---------------------------------------------------------------------------\2\Certainerrorsinthetranscriptarenotedandcorrected.---------------------------------------------------------------------------i.theallegedviolationsrelatedtothesuccessor-employerissueA.WasRespondentaSuccessorEmployerForseveraldecades,asuccessionoffirmshaveoperatedasteelfabricatingbusinessinaplantinRichmond,Virginia:firstRichmondSteel,thenBristolSteelandIronWorks,Inc.,fromsomeunknowndateuntilSeptember30,1987,andsinceOctober1,1987,WilliamsEnterprises,Inc.,adivisionofaconglomeratecalledWilliamsIndustries,Inc.,whichboughttheplantamachineryfromBristol.Foryears,BristolrecognizedtheChargingPartyasthecollective-bargainingagentforitsproductionandmaintenanceemployees,therecentbargainingagreementbetweenthemcovereda3-yearperiod4 commencingFebruary1,1985.Bristols'(andlaterWilliams')plantmanageratmaterialtimeshasbeenJohnBarnes,whobeganemploymentwithBristolin1970;theplantsuperintendentforbothcompanieshasbeenJamesJohnson,whoseBristolassociationdatesbackto1965.ThesetwowitnessesprovidedvirtuallyallthetestimonyrelatingtothenatureoftheworkperformedattheplantunderBristol,ascomparedtothatdoneundertheWilliams'regime.ThetestimonyshowsthatBristolwasmainlyengagedinthefabricationofstructuralsteeloruseinconstructingbuildings,whileWilliamshasundertakentodevoteitselftotheconstructionofsteelbridges.Thereareexceptionstobothgeneralstatements.WhileBarnestestifiedBristolperformedbuildingwork``almostexclusively''from1970to1980,itthereafter,in1981-1982andhalfof1984,engagedinbridgework,amountingto20-25percenttotalproduct,attheRichmondplant(thebridgeworkconstituted``overflow''fromanotherBristollocationinVirginia,whichdidonlybridgeconstruction).Afterthatwork,however,theRichmondlocationproduced``exclusivelybuildingwork''withtheexceptionofoneminorbridgejobsolicitedbyanoldcustomer.TheprimaryintendeduseoftheplantbyWilliamsistoproducebridgegirdersandaccessories.However,outof58projectsundertakenbetweenOctober1,1987,andJanuary14,1989,some31,380hours,ofanoveralltotalof108,451hoursworked,wereexpendedonnonbridgeproduction(includingcompletionbyWilliamsofsixunfinishedBristoljobs)(R.Exh.5).AtthetimethatBristolwasabouttoceaseproductionattheplant,therewere83productionemployees.SinceWilliamshastakenovertheplant,thehighestlevelofemploymenthasbeen62rank-and-fileemployees,withtheaverageintherangeof36-42.Itisprimarilythisreductioninemploymentlevelwhichhascausedthenumberoffloorsupervisorstodeclinefromeighttotwo,althoughsomeportionofthatdecline,Barnessaid,isalsoduetochangesintheworkformat.Thedifferenceintheessentialcharacterofthebasicproductandworktechniquesissubstantial.PreparingconstructionsteelforBristolmeantreceiving``many,many''relativelysmallpreshapedstructuralpartswhichwerethenprocessed,whilebridgeworkprincipallyinvolvesreceivingsteelplate``sometimesevenlongerthanahundredfootlongand...inexcessofahundredincheswide.''\3\Tooutfittheplantforbridgespecialization,anewreceivingareahadtobeconstructed,andmajorchangesweremadeintheplanttoaccommodatenewmachineryandtoremoveorrelocateoldequipment.---------------------------------------------------------------------------\3\TestimonyofPlantSuperintendentJohnson.---------------------------------------------------------------------------Performanceofbridgeconstructionis,accordingtoBarnes,muchsimplerthanreadyingsteelforfabricationintoabuilding.\4\BarnesalsostressedtheclaimthatWilliams,unlikeBristol,reliesheavilyonteamworkbytheemployeesonitsabilltytoutilizetheirmultipleskillsonavarietyoftasksinsteadofhavingtorigidlypigeonholethem,asundertheunioncontract,byclassification.---------------------------------------------------------------------------\4\Atthesametime,however,RespondentadducedevidencethatbridgeworkismorecloselyscrutinizedbyFederalandstateauthorities,andthatcertainworkmustbeperformedtotolerancesagreatdealcloserthanthoserequiredinbuildingconstruction.---------------------------------------------------------------------------Thislatterasserteddifferenceis,ofcourse,apriori,aproductofthefactthatWilliams,havingfailedtoextendrecognitiontotheUnioninOctober1987orthereafter,feltfreetoorganizetheplantalongthelinesthatitwished.Itappears,nonetheless,thatRespondentdidretainaformofclassificationsystem,asindicatednotonlyinthetestimonyofBarnesandJohnson,butalsoinGeneralCounselExhibit's14,whichiscomposedoflistsofproductionemployeesasofJanuary14,1988,and1989andwhichshowstheir``primary''assignment.Inaddition,certainapplicationformsfiledbyBristolemployeesforworkatWilliamshaveattachedtothemtheemployees'statementsofvariousskillstheypossess;itwouldappearfromtheapplicationsthatthese5 variedskillsweremostlikelylearnedwhileworkingatBristolinclassificationswhichnormallywouldnotencompasssuchfunctions.Johnsontestified,furthermore,tohavinghiredemployeesforWilliamsonthebasisoftheirseveralabilities,butIcannotimagineanywaythathecouldhaveknownofthesemultiplecapabilitiesunlesshehadwitnessedthem.Thus,itseemslikelythatmanyBristolemployeesperformedworkoutsideoftheirformalclassifications.WithoutsettingouttheconsiderableevidencebearingonthecontrastbetweentheBristolandtheWilliamsoperations,itseemssufficienttosaythattheworkprocessesandmachineryhaveundergonesubstantialchange;thatmanyofthe``new''functionsaresimilartotheoldfunctionsandothersareactuallydifferent;thatsomeformerclassificationsnolongerexist;andthatthebridgeconstructionworkisbeingperformedmostlybytheemployeeswhohadmadebuildingsteelforBristol.ItwasinNLRBv.BurnsSecurityServices,406U.S.272(1972),thattheSupremeCourtfirstapprovedthebasicBoarddoctrinerelatingtoasuccessoremployer'sobligationtobargainwiththeunionwhichhadbeenthecollective-bargainingrepresentativeofthepredecessoremployer'semployees.ThefactsinBurns,however,werenottheusualkindofcase--thepredecessor'semployeeshad,onlymonthsbefore,designatedabargainingagent,andthesuccessor,whoseworkforceconsistedofamajorityoftheseemployees,succeedednottoaplantbutrathersimplytookoverasecurityservicecontract.Morerecently,inFallRiverDyeingCorp.v.NLRB,482U.S.27(1987),theSupremeCourthashadanopportunitytoconsiderthesortofsuccessorshipsituationwhichmorecomonlypresentsitself,aswellasrelatedBoard-hewnprinciplesnotbeforetheCourtinBurns.AreviewofFallRiversuggeststhattheCourtperceivesthesuccessor-employerconceptasbeingcapableofmakingavaluablecontributiontolaborpeace.Asindicatedbelow,theCourtappearstodeemasignificantdegreeofliberalityappropriatetotheoperationofthedoctrine.SpeakingofthereferenceinBurnstothenormallyconclusivepresumptionofaunion'smajoritystatusduringtheyearfollowingcertificationandtherebuttablepresumptionofsuchsupportthereafter,theCourtfoundthattheapplicationtothesuccessorshipsituationofthepolicychoicesunderlyingthesepresumptionswasespeciallyjustified(482U.S.at38-40):Thesepresumptionsarebasednotsomuchonanabsolutecertaintythattheunion'smajoritystatuswillnoterodefollowingcertification,asonaparticularpolicydecision.TheoverridingpolicyoftheNLRAis``industrialpeace.''Brooksv.NLRB,348U.S.,at103.Thepresumptionsofmajoritysupportfurtherthispolicyby``promot[ing]stabilityincollective-bargainingrelationships,withoutimpairingthefreechoiceofemployees.''TerrellMachineCo.,173N.L.R.B.1480(1969),enf'd,427F.2d1088(CA4),cert.denied,398U.S.929(1970)...Theupshotofthepresumptionsistopermitunionstodevelopstablebargainingrelationshipswithemployers,whichwillenabletheunionstopursuethegoalsoftheirmembers,andthispursuit,inturn,willfurtherindustrialpeace.TherationalebehindthepresumptionsisparticularlypertinentinthesuccessorshipsituationandsoitisunderstandablethattheCourtinBurnsreferredtothem.Duringatransitionbetweenemployers,aunionisinapeculiarlyvulnerableposition.Ithasnoformalandestablishedbargainingrelationshipwiththenewemployer,isuncertainaboutthenewemployer'splans,andcannotbesureiforwhenthenewemployermustbargainwithit.Whilebeingconcernedwiththefutureofitsmemberswiththenewemployer,theunionalsomustprotectwhateverrightsstillexistoritsmembersunderthecollective-bargainingagreementwiththepredecessoremployer.Accordingly,duringthisunsettlingtransitionperiod,the6 unionneedsthepresumptionsofmajoritystatustowhichitisentitledtosafeguarditsmembers'rightsandtodeveloparelationshipwiththesuccessor.Thepositionoftheemployeesalsosupporttheapplicationofthepresumptionsinthesuccessorshipsituation.Iftheemployeesfindthemselvesinanewenterprisethatsubstantiallyresemblestheold,butwithouttheirchosenbargainingrepresentative,theymaywellfeelthattheirchoiceofaunionissubjecttothevagariesofanenterprise'stransformation.Thisfeelingisnotconducivetoindustrialpeace.Inaddition,afterbeinghiredbyanewcompanyfollowingalayofffromtheold,employeesinitiallywillbeconcernedprimarilywithmaintainingtheirnewjobs.Infact,theymightbeinclinedtoshunsupportfortheirformerunion,especiallyiftheybelievethatsuchsupportwilljeopardizetheirjobswiththesuccessororiftheyareinclinedtoblametheunionfortheirlayoffandproblemsassociatedwithit.Withoutthepresumptionsofmajoritysupportandwiththewidevarietyofcorporatetransformationspossible,anemployercoulduseasuccessorenterpriseasawayofgettingridofalaborcontractandofexploitingtheemployees'hesitantattitudetowardstheuniontoeliminateitscontinuingpresence.GiventhisobviousinclinationoftheCourttoviewthesuccessorshipobligationaspotentiallyofferingbeneficialservicetonationallaborinterests,itisnotsurprisingthattheCourtwentontoalsoapprovewhatmayfairlyberegardedasrelaxedcorollaryprinciplesofwhenandhowtheobligationmayattach.Thus,theBoardwasdeemedjustifiedinformulatinga``substantialandrepresentativecomplement''ruleinsuccessorshipsituations.InFallRiver,thatmeantthatthesuccessoremployerbecameliabletorecognizetheoldunionnotwhenitcommencedoperationsinSeptember1982,butratherinmid-January1983,bywhichtimeithadhired55workers,36ofwhomhadbeenemployedbythepredecessoremployer--eventhoughbymid-Apri11983thesuccessorhadhireda``full''complementof107employees,lessthanhalfofwhomhadbeenemployedbythepredecessor;eventhoughitwasnotuntilOctober1984(272NLRB839)thattheBoarddecidedthatthephenomenonofa``substantialandrepresentativecomplement,''andthusabargainingobligation,hadariseninmid-January1983ratherthanlater;andeventhoughthereasnoevidencethatthepredecessor's36employeeshiredbythesuccessorasoftheJanuarydateactuallyfavoredtheunionastheirrepresentative.TheCourtfurtheragreedwiththeBoardthatauniondemandmadeinOctobercouldbeconsideredtobe``continuing''untilmid-January1983(atimewhichnecessarilypostdatedtheviolationdatecitedintheoriginalcomplaintissuedinDecember1982).Insodoing,theCourtseemedtoevenfurtherconfirmitsbeliefinthevalueofthesuccessorshippolicyasanemollientinpotentiallabordisputes(particularlygiventhelimited``collateralconsequences''ofanyBoard-foundviolations).Id.at51fn.18.ItisagainstthisbackgroundofwhatIperceiveasastrongcourtdispositioninfavorofimposingsuccessorshipobligationsthatIexaminethequestionofwhethertheRespondentshouldbeconsideredasuccessortoBristol.lnFallRiver,theCourtphrasedthetestinbroadtermsasfollows:``Ifthenewemployermakesaconsciousdecisiontomaintaingenerallythesamebusinessandtohireamajorityofitsemployeesfromthepredecessor,thenthebargainingobligationofSec.8(a)(5)isactivated.''Id.at41.Astothesecondhalfofthistest,thereisnoquestionraisedhere.Ofthe94employeeshiredbyWilliamsbetweenOctoberl,1987,andJanuary1989justpriortothehearinginthiscase,\5\asubstantialmajorityhadworkedforBristol.---------------------------------------------------------------------------\5\SeeG.C.Exh.13.ItappearsthatemployeesRayA.Brown,JessieA.George,andNormanL.LoganwerehiredtwicebyRespondent.---------------------------------------------------------------------------ltisthefirsttestwhichpresentsmoredifficultyonthisrecord.7 InFallRiver,payingduerespecttoprecedent,theCourtsaidthattheissueofwhether``anewcompanywasindeedthesuccessortotheold''(id.at43):...isprimarilyfactualinnatureandisbaseduponthetotalityofthecircumstancesofagivensituation,requir[ing]thattheBoardfocusonwhetherthenewcompanyhas``acquiredsubstantialassetsofitspredecessorandcontinued,withoutinterruptionorsubstantialchange,thepredecessor'sbusinessoperations.''GoldenStateBottlingCo.v.NLRB,414U.S.,at184.Hence,thefocusisonwhetherthereis``substantialcontinuity''betweentheenterprises.Underthisapproach,theBoardexaminesanumberoffactors:whetherthebusinessofbothemployersisessentiallythesame;whethertheemployeesofthenewcompanyaredoingthesamejobsinthesameworkingconditionsunderthesamesupervisors;andwhetherthenewentityhasthesameproductionprocess,producesthesameproducts,andbasicallyhasthesamebodyofcustomers.SeeBurns,406U.S.,at280;AircraftMagnesium,aDivisionofGricoCorp.,265N.L.R.B.1344,1345(1982),enf'd,730F.2d767(CA91984);PremiumFoods,Inc.,260N.L.R.B.708,714(1982),enf'd,709F.2d623(CA91983).InseveralofthecasescitedbyRespondent,theBoardandadministrativelawjudgeshaveconductedrote``examinations''oftheforegoingfactorsand,havingfoundfewerinstancesof``same''than``notthesame,''concludedthatnosuccessorshipshouldbefound.E.g.,J-PMfg.,Inc.,194NLRB965(1972);WoodrichIndustries,246NLRB43(1979).Butitisinconceivablethateachofthefactorsisentitledtobeassignedequalweight--thatthe``sameworkingconditions''isaconsiderationnomoreorlesssignificantthanthe``samebodyofcustomers.''Integraltothisevaluation,rather,thereisapointofviewwhichmakespossibleareasonedassessment.Thisnotionhasappearedinthelowerauthorities(NLRBv.AlbertArmato,199F.2d800,803(7thCir.1952);Ranch-Way,Inc.,l83NLRB1168,1169(1970);JeffriesLithographCo.,265NLRB1499,1504(1982),enfd.752F.2d459,464(9thCir.1985)),andhasbeengivenunmistakableprominencebytheSupremeCourt.AstheCourtstatedinFallRiver(at43-44):Inconductingtheanalysis,theBoardkeepsinmindthequestionwhether``thoseemployeeswhohavebeenretainedwillunderstandablyviewtheirjobsituationsasessentiallyunaltered.''SeeGoldenStateBottlingCo.,414U.S.,at184;NLRBv.JeffriesLithographCo.,752F.2d459,464(CA9l987).Thisemphasisontheemployees'perspectivefurtherstheAct'spolicyofindustrialpeace.Iftheemployeesfindthemselvesinessentiallythesamejobsaftertheemployertransitionandiftheirlegitimateexpectationsincontinuedrepresentationbytheirunionarethwarted,theirdissatisfactionmayleadtolaborunrest.SeeGoldenStateBottlingCo.,414U.S.,at184.Adeterminationmadefromthe``employees'perspective,''fromtheviewpointofwhetherthechangeshadany``effectontheemployer-employeerelationship,''id.at44fn.11,seemstotranslateintoatest,asformulatedbytheCourtofAppealsinSheffieldIndustriesv.NLRB(D.C.Cir.,March2,l989,unpublishedpercuriamorder),of``whetherthereweresignificantchangesinthosecircumstancesmostlikelytoaffecttheattitudesoftheemployees''soastowarrantaconclusionthatnosuccessorshipcameintobeing;orasstatedbytheBoardinDerbyRefiningCo.,292NLRB1015(1989),``Inthesuccessorshipsituation,theeventsmustbeviewedfromtheemployees'perspective,i.e.,whethertheirjobsituationhassochangedthattheywouldchangetheirattitudesaboutbeingrepresented.''Thereisnohardandfastwaytomakejudgmentsaboutwhethertheemployees'``jobsituationhassochangedthattheywouldchangetheirattitudeaboutbeingrepresented''byaunion.Itseemslogical,8 however,tobeginwiththeassumptionthatemployeeswhohaveinthepastelected(oraccepted)unionrepresentationinoneenterprisewillbeinclinedtopreferrepresentationinthesucceedingbusiness.Whentheemployeescontinuetoworkinthesamefacility,thatfactshouldbolstertheassumption.\6\Whentheyperformessentiallythesamesortoffunctions,thatagainstrengthenstheassumption;itisdifficulttobelievethatsomenewmachines,somerelocationsofmachines,somedifferentworktechniques,somefewercategoriesofworkers,wouldconvertaprounionemployeetoonewhoopposesunionrepresentation.\7\---------------------------------------------------------------------------\6\Afterexaminingthephotographoftheplantshownatp.12ofRespondent'sl988annualreport,ittakesanactiveimaginationtoconcludethatalmostanychangesinmachineryandprocesseswouldaffectbasicemployeeattitudestowardworkinginthisfacility.\7\ItseemsmostunlikelytomethatifBristolhadundertakentodevoteitsproductiontobridgefabricationworkwhichithadperformedinthepast,theBoardwouldholdthataquestionconcerningrepresentationhadarisen,eveninthefaceofreconfigurationoftheplantandoperationaltechniques.---------------------------------------------------------------------------Foratleastthefirst9monthsofoperation,RespondentbasicallycontinuedtoperformpreciselythekindofworkthatBristolhaddone(R.Exh.6).Indeed,althoughBarnestestifiedthatRespondentwasperformingnew,Williams-obtainedbridgeworkasearlyasOctober1987,hislettertoemployeesdatedSeptember30,1988,statesthatpriortoJune1988,when``wewerereallyabletoturnfull-timetothebridgebusiness,''Respondent``spentthefirst2monthsfinishingBristolwork;thentookonfamiliarbuildingworkforotherfabricators;andinApril-June,wefabricatedthebargecraneboomandthelargetrussjob.''(Emphasisadded.)ThissuggeststhatRespondentmightstillreturntobuildingfabricationifthesituationdictates.Inperformingbridgeconstructionwork(whichBristol'semployeeshadalsoperformed),RespondenthiredalmostexclusivelyformerBristolemployeeswhowereassignedtotaskswhichbroughtintoplaythesamekindsofskillswhichtheyhadlearnedandexercisedinworkingforBristol.\8\Givenelementalfactssuchasthese,filteredthroughtheprotectiveattitudetowardthesuccessorshipdoctrineevincedbytheSupremeCourtinFallRiver,IconcludethatthechangeswhichoccurredunderWilliams,whilenotabstractlyinsignificant,wouldnotlikelyhaveaffectedtheemployees'attitudetowardunionrepresentation.\9\---------------------------------------------------------------------------\8\E.g.,atthehearing,RespondentpresentedevidencethattheplantasrearrangedbyWilliamsnowhas11``submergedarcweldingstations,''whileBristolhadnone.Butoncross-examination,theGeneralCounselelicitedtheconcessionthattheformerBristolweldershiredtomanthesestationshad``performedsubmergedarcweldingasemployeesofBristol.''\9\Therecordshows,asRespondentputsitonbrief,thatRespondent``affordedfewerbenefits''thanBristolhad.Thelossofpensioncontributionsalonewassurelymeaningfultotheemployees,bothtothosewhosebenefitshadvestedandtothosewhosebenefitshadnot.SinceVirginiaisaright-to-workstate,andemployeesdidnothavetopayduestotheUnion,itseemsfairlyunlikelythattheywouldhavebeenwillingtogiveupbetterbenefitswithnocompulsorycostsattached,oratleastthatanyreasonableobserverwouldhavesothought.---------------------------------------------------------------------------B.DidRespondentViolateSection8(a)(5)ByRefusingtoRecognizetheUnionThecomplaintallegesthatRespondentviolatedSection8(a)(5)``[s]inceonoraboutOctober1,1987,''whenitfailedandrefusedtoextendrecognitiontotheUnion,asrequestedbytheUnion``[o]noraboutSeptember30,1987.''Thedutytobargain``istriggeredonlywhentheunionhasmadeabargainingdemand.''FallRiver,supraat53.Thereisawelterof9 cloudyevidencehere,andcontentionsaremadeonbriefaboutthemeaningandeffectofUnionRepresentativeStephenSpainsconfusingtestimony\10\andtheallegationsmadeinthevariouschargesfiledbytheUnionwiththeRegion;aboutanapparentlyinaccurateassertionmadebySpaininaletterwritteninFebruary1988referringtoademandforrecognitionhehadallegedlymadeonBarnesinSeptember;andaboutthestatusofBarnesasanagentofWilliamspriortoOctober1,1987.Iseenoneedtodelveintoallthis,however,becausetherecordrevealscertaincriticalfacts.---------------------------------------------------------------------------\10\GeneralCounsel'scharacterizationofSpains'testimonyas``clear''is,tobecharitable,offthemark.---------------------------------------------------------------------------OneisfoundinBarnes'testimonythatinJuly,SpaintoldBarnesthathe``wouldlikeforLocal10torepresenttheemployeesofthenewcompany''andthereforerequestedBarnestotellaWilliamsofficialthat``hewouldliketohaveanopportunitytodiscuss,perhapsnegotiatewithhim.''ThesecondfactisBarnes'candidadmissionthatsometimebetweenJuly15andSeptember30hedeliveredthismessagetoRichardD.Geyer,presidentofthefabricationsdivisionofWilliamsEnterprises,whowasvisitingtheplantweeklyduringthatperiod.Thus,whetherornotBarneswasconsideredan``agent''ofRespondentduringthistime,thefactisthathedidconveySpain'srequesttotheprincipalresponsibleofficialoftheRespondent,andRespondent'ssilenceclearlyconstitutedarejectionoftherequest.RespondentarguesthatSpain'smessagedidnotconstitutea``cognizableclaimforrecognition,''citingK&SCircuits,Inc.,255NLRB1270,1297(1981),andSheboyganSausageCo.,156NLRB1490,1500-1501(1966).Whileitistruethathere,asinthosecases,theUniondidnotmakereferencetorepresentinga``majority''oftheemployees,thatfactislogicallyimmaterialinacontextinwhichademandmaybedeemedto``continue''untilamajorityisreachedina``substantialandrepresentativecomplement'';therearealsootherfactorsinthecitedcaseswhicharenotpresenthere.TheheartofthematteristhatpriortoOctober1SpaincommunicatedandRespondentreceivedademandforbargainingwhichthefactssubsequentlyjustifiedasamatteroflaw.Respondent'sfailuretoevenacknowledgetherequestwasplainlyconsonantwithitsconsidereddetermination,asdiscussedinfra,tooperatetheplantonanonunionbasis.\11\---------------------------------------------------------------------------\11\IfitwerenecessarytoconsidertheissueofBarnes'agencystatus,IwouldconcludethathedidbecomeRespondent'sagentatsomesubstantialtimepriortothetakeoverdateofOctober1,althoughIcannotsaywhen.Barnes,whohadbeenamanageroftheplantsince1970,wasapleasantandpoisedwitnesswhomadesomeadmissionsadversetoRespondent,anditiswithregretthatIfinditnecessarytodisbelievehimondiscreteissues.Nonetheless,IamunabletoaccepthistestimonythathewasnotofferedemploymentbyWilliamsuntil``[j]ustadayortwopriorto''October1.Otherevidenceshowsthathe(aswellasPlantSuperintendentJohnson)participatedintenselyinpreparingwithGeyerforthetakeover,inevaluatingemployeesforfutureemployment,andinaddressingemployeesaboutsuchemployment.Inthelatterconnection,BarnestestifiedaboutanofferofinsurancecoveragetocertainemployeesonAugust21asfollows:[W]edidn'twanttotakeachancewiththeemployeeshavingabreakininsurancecoverage....[W]ehadselectedthisgroupofpeopleandintendedtoofferthememployment.''TheselocutionsdiminishBarnes'othertestimonytotheeffectthatatthetimeitwouldhavebeen``they,''not``we,''whowereconcerned.AsimilarusageisfoundinthetestimonyofJohnson,whotoldamoreconvolutedtaleofhavingbeenofferedemployment``sometimeinAugust,''butnothavingactuallyaccepteduntilheturnedupattheplantontheverymorningofOctober1.Johnsontestified,inreferringtotheAugust21employeemeeting,thathetoldthefutureWilliamsemployees,``Inouropinion,wecouldnotbecompetitiveinthebridgefabricationmarketifwewereunionized,''andsoon,inaverypossessivefirst-person-plural10 vein.Inmyjudgment,bothBarnesandJohnsongavetheirquiteimprobabletestimonyinanefforttoavoidaclaimthateitheronebecameaWilliamsagentpriortoOctober1.---------------------------------------------------------------------------IrecognizetheproblemsinSpain'smurkytestimony,whichatonepointindicatesthatsometimeduringthesummerof1987,SpainhadapparentlyconcludedthatthenewownerwasgoingtochangethenatureoftheenterprisesothoroughlythattheUnioncouldnotclaimbargainingrights.IfSpaindidgothroughsuchathoughtprocess,itmaybeattributabletoRespondent'ssilentrejectionofhisearlierrequestforbargaining.Inanyevent,eveniftherewasaconsciouschangeofheartonSpain'spart,itwasnotcommunicatedtoRespondent(exceptforwhateverspeculativeinferenceRespondentmighthavedrawnfromBarnes'knowledgethatSpainhadcollectedauthorizationcardsfromemployeesatameeting),andthefilingof8(a)(5)chargesinDecember1981andagaininFebruary1988servedtoreaffirmtheUnion'sclaimtobethebargainingrepresentative.SeeFallRiver,supraat53.(``TheUnion,however,madeclearafterthisdemandthat,initsview,petitionerhadabargainingobligation:theUnionfiledanunfairlaborpracticechargeinNovember.'')Iconclude,therefore,thatRespondentbecamethesuccessoremployertoBristol,requiredtoextendtotheuniongeneralbargainingrightsonoraboutOctober15,1987,when,itappears,Respondent'sworkforceconsistedofabout39employees,aplateauatwhichitthereafterhovered.\12\---------------------------------------------------------------------------\12\AlthoughJohnsonandBarnestestifiedthattheybeganoperationoftheWilliamsenterpriseonOctober1withthesame17employeestowhichtheyhadparedtheBristolcomplementbySeptember25(G.C.Exhs.13and14comparedwithG.C.Exh.6)showatleast3``production''employeeshiredbyWilliamsonOctober1whohadnotbeenpreviouslyemployedbyBristol(ArthurHansen,GroverLawrence,andWilbertVineyard).OnOctober5,accordingtotheexhibits,8formerBristolemployeesand1newemployee(EdwinAnderson)werehired;onOctober6,7,12,and15,Respondentemployedatotalof10formeremployees,andthendidnomorehiringuntiloneoldemployeewasengagedonNovember30.Theremayhavebeenafewquitsinhere,accordingtoBarnes'testimony.---------------------------------------------------------------------------TheRespondentargues,however,thatif,arguendo,ithadabargainingobligation,thatobligationwouldcertainlyhaveexpiredasofDecember31,1987,whenBarneswaspresentedwithapetitionsignedby23employees(outof35,accordingtoBarnes),statingthattheydidnotdesiretoberepresentedbytheUnion.GeneralCounselseekstohammerRespondent'sshieldintoaswordbyincludingan8(a)(1)allegationbasedonthemannerofthepetition'screation.BarnestestifiedthatonoraboutDecember28,1987,aftertheUnionhadfiledanunfairlaborpracticechargeonDecember14allegingviolationsofSection8(a)(1),(3),and(5),\13\hegatheredtheemployeessothathemightreadtheallegationstothemandexplainRespondent'sposition.Barnestestifiedwithoutcontradictionthatwhenhehadfinishedandaskedforquestions,employeeJamisonindicatedthathedidnotwanttoberepresentedbytheUnionandinquiredwhattheemployeescoulddoaboutthat.Barnestoldhisaudiencethat``theycouldgetapetitiontogetherbutthatithadtobeapetitionthattheyhadframedthemselvesexpressionsexactlyhowtheyfelt....Wetoldthemthatitcouldbeourdefense....Isaidwe'dbegladtohavethepet1tion.''OnDecember31,Barneswaspresentedwithapetitionbearing23signaturesandcaptioned``WeTheUndersignedEmployeesofWilliamsEnterprisesInc.,DonotwanttobeRepresentedbytheLocal10MachinistUnionForthePurposesofCollectiveBargaining''[verbatim].---------------------------------------------------------------------------\13\ThechargewasinexplicablywithdrawnonJanuary25,1988,andthen,forreasonswhichareequallyimpenetrable,refiledinsubstantiallyidenticallanguageonFebruary4,1988.---------------------------------------------------------------------------ThecomplaintallegesthatRespondent``encouragedapetition11 seekingtherevocationoftheUnion'srepresentativestatusandauthoritytobargainonbehalfofitsemployees,''inviolationofSection8(a)(1).GeneralCounselcitesGood'NFreshFoods,287NLRB1231(1988),butthatcasefoundaviolationwhereaplantmanager,actingoninstructionsbythecompanypresident,approachedanemployeeandaskedhertocirculateapetitionopposingunionrepresentation.Thosefactspossessanintensitynotpresenthere.Respondentalsocitesprecedents,oneonwhichisIndianaCabinetCo.,275NLRB1209,1210(1985),inwhichaBoardpanelmajorityreaffirmedtheprinciplesearliersummarizedinR.L.WhiteCo.,262NLRB575,576(1982),andappliedtheminadecertificationpetitioncase:Anemployermaylawfullyinformemployeesoftheirrighttorevoketheirauthorizationcards,evenwhereemployeeshavenotsolicitedsuchinformation,astheemployermakesnoattempttoascertainwhetheremployeeswillavailthemselvesofthisrightnoroffersanyassistance,orotherwisecreatesasituationwhereemployeeswouldtendtofeelperilinrefrainingfromsuchrevocation.Inthepresentcase,theevidenceisthatemployeeJamisonfirstinquiredaboutthemethodsavailablefordispatchingtheUnion,andthereisnoshowingthatRespondentofferedassistancenormadeanefforttofollowupontheprogressofsuchapetition.WhiletheremaybesomethingtoGeneralCounsel'sstressonBarnes'referencetousingthepetitionasa``defense''tothecharges,Idoubtonbalancethatthisspontaneouscomment``createsasituationwhereemployeeswouldtendtofeelperilinrefrainingfrom''signinganantiunionpetition.SeeIndianaCabinet,supra.However,IagreewithGeneralCounselthatthepetitionis``tainted''byvirtueofotherconductassertedbythecomplainttoviolateSection8(a)(1)andwhich,Ithink,created``asituationwhereemployeeswouldtendtofeelperilinrefrainingfrom''signingthedecertificationpetition.ThecomplaintcontendsthatonAugust21,1987,SuperintendentJohnsontoldemployees``thatRespondentdidnotwantaunionandthattheredefinitelywouldbenounionintheplant.''Therecordshowsthatonthedatealleged,JohnsonandBarnesmetwithagroupofemployeestoannouncethattheyhadbeenselectedforpossibleemploymentbyRespondent(asdiscussedmorefully,infra).EmployeeEricRussellasked,atonepoint,whetherRespondentwould``trytounionizethepeople,''and,accordingtoRussell,JohnsonsaidWilliams``definitely''didnotwantaunion.EmployeeGableBullockJr.alsotestified,moreexpansively,thatJohnsonsaidthat``Williamsisnotgoingtohaveaunionandhedon'tbelieveinunions.''Barneswillinglyconcededthat``wealsomadeastatementtotheeffectthatWilliamsdidintendtooperatetheRichmondplantasanonunionplant.''ThiswasnotpurespeculationonthepartofBarnes,whotoldusthatFrankE.FabricationDivisionPresidentGeyerhad``madeitveryclear''tohimthattheydidnotintendtooperatewiththeUnionandhadaskedhim``toconveythattotheemployees.ThefactthatthestatementwasmadeinresponsetoaquestiononAugust21thusappearstobehappenstance.AstatementtoprospectiveemployeesthatasuccessoremployerwillnothaveaunionintheplanthasbeenheldviolativeofSection8(a)(l).KesselFoodMarkets,287NLRB426,430(1987);Potter'sChaletDrug,233NLRB15,20(1970),enfd.mem.580F.2d980(9thCir.1978);andLove'sBarbequeRestaurantNo.62,245NLRB78,124(1979),enfd.inpertinentpart640F.2d1094,1097-1098(9thCir.1981).Astbecourtofappealsinthelastcitedcasecommented,``OnereasonableinferencefromtheremarkisthattheRestaurantwouldremainnonunioninthefuture.''Suchanimplicationnaturallyconveystoemployeesthenotionthatanyconductbythemwhichisnotconsistentwiththatcausemayjeopardizetheiremploymentpossibilitiesorsecurity.JohnsontestifiedthatheexplainedtheRespondent'spositionbysayingthatthecompany``couldnotbecompetitiveinthebridgefabricationmarketifwewereunionized.''Inmyview,however,suchanunsupported``explanation''simplydriveshometoemployeestheutmostseriousnessoftheemployer's12 oppositiontounionization.WhileIhavesuffficientdoubtaboutthepowersofrecollectionandconcentrationofmostofGeneralCounsel'sfriendlywitnessesastoseriouslyquestionwhethertheyweretoldonAugust21thatRespondent``definitely''didnotwanttodealwithor``isnotgoingtohave''theUnion,theadmissionbyBarnesaboutthestatement,directedbyWilliamsandGeyertobecommunicatedtoemployees,thatRespondent``didintendtooperatetheRichmondplantasanonunionplant,''suffices,Ithink,tobringitwithinthecaselawcitedabove.Furthermore,whilethosecasesaddressthesituationofanemployertellingemployeesoftheintendednonunionstatusbeforetheyarehired,itseemsobviousthatthecoerciveeffectofsuchapronouncementwouldlingerafterhiringhastakenplace.IfindthatthestatementnotonlyviolatedSection8(a)(1)whenuttered,butalsomayreasonablybethoughttohavehadanunacceptablyconstrainingeffectonemployeeswhowerethereafteraskedtosignanantiunionpetitionaboutwhichtheplantmanagerhadeffusedaspresentingthebasisfora``gooddefense''which``we'dbegladtohave.''Iconclude,therefore,thatthepetitioncannotbeusedtovitiatethebargainingobligationwhicharoseinOctober.Apartfromtheforegoinganalysis,moreover,thatconclusionisseeminglycompelledbythesecondparagraphoffootnote18oftheFallRivercase,482U.S.at51.Althoughherethereisnodirectevidenceto``suggest''thattherefusaltobargainunderminedemployeesupportfortheUnion,IdonotthinktheCourtmeanttorequiretheproductionofevidenceofsuchanexus(indeed,thesuggestiveevidencetowhichthecourtalludes--anemployee'stestimonythatthepetitionswere``signedoutofemployees'fearthattheBoardproceedingmightdelayanexpectedwageraise''seemsnotonlyunusuallysubjectivebutalsobeyondthecapacityofanysinglewitness).SeeSterlingProcessingCorp.,291NLRB280,282fn.11(1988).\14\---------------------------------------------------------------------------\14\TheBoardhasheldthatanemployermayrelyonapetition``apparentlysignedbyamajorityofitsemployeesasabasisforgoodfaithdoubteventhoughtheemployerdidnotauthenticatethesignatures,''Harley-DavidsonTransportationCo.,273NLRB1531,1532(1985).Although,forthereasonsgiven,theruleisirrelevanthere,itmightbearguedthatthisdoctrineopensthedoortoconsiderablemischiefandunwarranteddisruptionofindustrialstability.Inthepresentcase,forexample,thereisabasisforentertainingdoubtsaboutthepetition.Asidefromthefactthatthewording(asopposedtothewritingofthecaptiondoesnotseemtohavelikelyoriginatedwithanyofthepoorlyeducatedworkingmenofthesortwhoappearedbeforeme(andwhoweresaidbyBarnestoberepresentativeoftheirpeersthe``signature''of``AlvaH.Mayhew''issignificantlyunlikeanothersignaturesampleofMayhewwhichisinthefile(G.C.Exh.12(g)).---------------------------------------------------------------------------C.DidRespondentViolateSection8(a)(5)byUnilaterallyChangingTermsofEmploymentTheremaining8(a)(5)allegationpertainstotheunilateralchangesinwagesandworkingconditionsmadebyRespondentwhenitcommencedoperationsonOctober1.Respondentconcedesthatitalteredmanysuchtermsofemployment,mostlyortheworse.ThequestionturnsuponsometroublesomelanguageinBurnsSecurityServices,supra,andtheBoard'ssubsequentstruggletofinditsmeaning.IngenerallyapprovingthedoctrineofsuccessoremployerinBurns,theCourtstated(406U.S.at294-295):Althoughasuccessoremployerisordinarilyfreetosetinitialtermsonwhichitwillhiretheemployeesofapredecessor,therewillbeinstancesinwhichitisperfectlyclearthatthenewemployerplanstoretainalloftheemployeesintheunitandinwhichitwillbeappropriatetohavehimconsultwiththeemployees'bargainingrepresentativebeforehefixesterms.13 InSpitzerAkron,Inc.,219NLRB20,22(1975),enfd.540F.2d841(6thCir.1976),theBoardconstruedthereferencetoretaining``all''employeesasnotreallymeaning``all,''butonlyaplannedretentionofamajorityoftheoldemployeesinthenewunitattheappropriatetimeforcountingheads.But,inSpruceUpCorp.,209NLRB194,195(1974),apluralityoftheBoardhadmusedoverthe``perfectlyclear''language(whichitcallsa``caveat'')andreachedthefollowingconclusions:Whenanemployerwhohasnotyetcommencedoperationsannouncesnewtermspriortoorsimultaneouslywithhisinvitationtothepreviousworkforcetoacceptemploymentunderthoseterms,wedonotthinkitcanfairlybesaidthatthenewemployer``planstoretainalloftheemployeesintheunit,''asthatphrasewasintendedbytheSupremeCourt.Thepossibilitythattheoldemployeesmaynotenterintoanemploymentrelationshipwiththenewemployerisarealone,asillustratedbythepresentacts.....WebelievethecaveatinBurns,therefore,shouldberestrictedtocircumstancesinwhichthenewemployerhaseitheractivelyor,bytacitinference,misledemployeesintobelievingtheywouldallberetainedwithoutchangeintheirwages,hours,orconditionsofemployment[footnoteomitted],oratleasttocircumstanceswherethenewemployer,unliketheRespondenthere,hasfailedtoclearlyannounceitsintenttoestablishanewsetofconditionspriortoinvitingformeremployeestoacceptemployment.Thethrustofthisexegesisseemstobethatifasuccessoremployerwarnsemployees,beforeheasksthemtoworkforhim,thatheintendstochangeworkingconditions,thenheisnotboundtobargainwiththeirunionrepresentativeaboutsuchchanges;butifhe``invites''themtoworkforhimandthen,perhapsinthenextdayortwo,tellsthemofhisintentiontoalterconditions,heisboundtobargainaboutsuchalterations(despitethefactthatsomeoralloftheemployeesmaynotwish,afterlearningthenewterms,to``enterintoanemploymentrelationshipwiththenewemployer'').Nonetheless,``[s]inceSpruceUp,theBoardhasadheredtothisdistinctionbasedonwhenthesuccessoremployerannouncesitsofferofdifferenttermsofemploymentinrelationtoitsexpressionofintenttoretainthepredecessor'semployeesunlessthesuccessorhasmisledthem.''FremontFordSales,289NLRB1290,1295(1988).RespondentlaysclaimtohavingpreventedtheobligationtobargainoverinitialtermsfromattachingbypointingtothetestimonyofBarnesandJohnsonconcerningtheemployeemeetingonAugust21.Theevidenceshowsthatbythatdateall83BristolemployeeshadfiledapplicationsforemploymentwithWilliams;theyhadbeenreviewedandrated(eitheronce(Barnes)ortwice(Johnson),seeinfra):andabout44workershadbeenclassifiedaslikelyemployeesofthenewenterprise.AtoneoftwomeetingsonAugust1,Barnesmetbrieflywiththegrouphereferredtoasthosewho``werenotgoingtobetoconsidered,inthenearfuture,atleast,''toapprisethemoftheirfate,andthenBarnesjoinedJohnson,whowasaddressingtheother44,herecalledbyRespondent``thefavoredgroupbeingconsideredforpotentialhire.''Johnsontestifiedthathetoldthefavoredemployeesthat,ifhired,theywouldbeperformingmultiplefunctions;hementionedthatunderWilliams,employeeswouldnothavetowearhardhats,astheyhadtoatBristol;heexplainedtothemthattheinsurancecarrierwouldbeAllstate,thattheplanwouldnolongerbeanHMO,thatdifferentdeductibleswouldapply,andthatWilliams,unlikeBristol,wouldpayallpremiums;andhespokeofvacations,differencesinholidays,andthefactthattherewouldbenomidafternoonbreakasBristolhadallowed.BarnesandJohnsonbothtestifiedthatwhenBarnesarrivedatthemeetingofthefavoredhereadtotheemployeesalistoftheWilliams-providedbenefitsthathadbeensuppliedhimbyGeyer(inevidenceasG.C.Exh.2(a)).14 Ofthefouremployeewitnesseswhowerepresentatthemeeting,twotestifiedaboutthissubject.FormeremployeeBullockdidnot``rememberMr.Johnson''sayinganythingabout``thewagesandbenefits''tobeaffordedWilliamsemployees,andexemployeeRusselldidnot``know''andcouldnot``recall''whetheranymentionofbenefitswasmadeduringthemeeting.Ididnotfeelthatanyoftheemployee-witnessesintendedtobedeceitful,butIalsofoundtheirtestimonytobegenerallyunreliable--theydisplayed,forthemostpart,dreadfulpowersofrecollectionandaregrettablylowlevelofeducationalbackgroundandintellectualsophistication.ThetestimonybyBullockandRussellonthisscorescarcelyamountedtofirmdeclarationsthatnothingwassaidaboutchangesintermsofemploymentonAugust21,and,asRespondentarguesonbrief,logicdictatesthatbenefitswouldhavebeenthesubjectofdiscussioninameetingofemployeeslikelytobehiredwhich,Bullockrecalled,lastedsome20-30minutes.TheonlyrealproblemIfindwithRespondent'sversionstemsfromthetestimonyofJohnsonthatoneemployeewhowashiredeffectiveOctober1quitontheseconddaybecauseofdissatisfactionwiththebenefits.ThissuggeststhathehadnotpreviouslybeenmadeawareofWilliams'termsofemployment,butitisalsopossiblethathedidnotpayattentionorcomprehend.Accordingly,IfindnoreasontodiscreditthetestimonyofBarnesandJohnsononthisissue.Despitethisconclusion,itstrikesmeasquitearguablethat,onAugust21,itcouldbeconsidered``perfectlyclear''thatRespondentintendedtostaffitsplantwithanoverwhelmingmajorityofformerBristolemployees.Respondentplannedtohiresomewherearound40employees;thegroupof44addressedbyBarnesandJohnsononAugust2lwastheproductofacarefulevaluationbyRespondent(accordingtoBarnes,hehadevenaskedseveralofthetentativelychosenemployees,priortoAugust21,iftheywouldacceptwagereductions):anditwouldhaveseemedalmostbeyonddoubtthatamajorityoftheinitialhiresbyRespondentwouldbefromtheBristolworkforcenonetheless,applyingthelanguageofSpruceUp,theevidenceshowsanannouncementof``newterms...simultaneouslywith[an]invitationtothepreviousworkforcetoacceptemploymentunderthoseterms,''andheretherewereno``circumstancesinwhichthenewemployerhaseitheractivelyor,bytacitinference,misledemployeesintobelievingtheywouldallberetainedwithoutchange''inconditionsofemploymentorinwhichtheemployer``hasfailedtoclearlyannounceitsintenttoestablishanewsetofconditionspriortoinvitingformeremployeestoacceptemployment.''Thisbeingso,IamunabletoconcludethatRespondentwasobligatedtobargainwiththeUnionpriortoputtingthenewtermsandconditionsofemploymentintoeffect.\15\---------------------------------------------------------------------------\15\FremontFord,supra,reliedonbyGeneralCounsel,seemstobegroundedonawholebevyofactorswhichdistinguishthatcasefromthisone.---------------------------------------------------------------------------ii.theallegedunlawfuldiscriminationTheamendedcomplaintallegesthatRespondentunlawfully``terminatedtheemploymentof,and/orrefusedtohire''GableBullockJr.andMelvinDeloatchafterittookpossessionoftheRichmondplantonOctober1.BullockhadworkedforBristolsince1968andwas,atthetimeofthetakeover,afitterleadman;hehadalsobeenashopstewardforabout7yearsandthechiefshopstewardfor3-1/2years.Deloatchbeganworkin1975andeventuallybecameafitterfirstclass;hehadbeenbyOctober1987ashopstewardforabout2years.Thethirdsteward,WilloWilkins,hadheldthatpositionsincethe1970'sandhadbeenemployedattheplantsince1960;unlikeBullockandDeloatch,WilkinswashiredbyWilliams.BarnesandJohnsondescribedthehiringprocessasfollows:TheywereinformedofthesaleoftheplantataJuly13meetingatwhichFrankWilliamsJr.andaBristolrepresentativewerepresent.Atthattime,theyweregivenapplicationsforemploymentwithWilliamstohand15 outtotheemployees,whichtheydidatameetingonJuly14.All83employeesturnedinapplications.AccordingtoBarnesandJohnson,PresidentGeyerthengavethemacomputerlistoftheemployeeswhohadfiledapplicationsandaskedJohnsontoevaluatethem.Johnsondidso,purelyonthebasisofskillintheirclassifications,assigningeachemployeeagradeof1(theworst)to5.BarnesreviewedJohnson'slist,andthentheyturnedtheevaluationsovertoGeyer.Atthisjuncture,thereisasharpdivergenceintheaccountsofBarnesandJohnson.BarnestestifiedthatGeyerestablishedafigureofabout40peoplethathe``thoughttheymightneed''a``pieintheskytypenumber,''andthenJohnsonbrokethatnumberdownintothetypesofskills''--``theywouldbeneedingsomanyfitters,somanywelders,somanythis,that,ortheother.Andthentheratingsystemwasusedtofillthatroster,thatnumber.''Elsehere,Barnestestifiedthatthe``originalselectionofsome43,44employees''was``basedentirelyonskills,''thatheandJohnsonhadnoother``input''intotheselectionprocessexceptforthisskillrating,andthatitwasonlyafterthisselectionthatheandJohnson``expanded''theirthinkingtolookat``thewholepicture''ofprospectiveemployeesattheendofOctober,whennearly40employeeshadbeenhired.Johnsontestified,however,quitedifferently:thataftertheskillratingsweremade,Geyergavehim5criteriaforselectingthe43or44names:skilllevel,jobknowledge,multiplecapabilities,adaptabilitytochange,andaveragecostperhour(tobekeptbelow$9).Johnsonsaidthathe``andMr.Barnes''appliedthesecriteriainselecting44orsonames.\16\---------------------------------------------------------------------------\16\InstatingtwiceonbriefthatBarneswasnotinvolvedintheselectionofWilliams'employees,RespondentisimplicitlydiscreditingthistestimonyofJohnson's.---------------------------------------------------------------------------Respondentprobablyisnotinterestedinnotingsuchinconsistenciesbetweenitswitnesses,andonbriefrecitesonlyJohnson'saccount.GeneralCounselpointsoutthisdisparity,butforhisownpurposes,prefersJohnson'sversion.AlthoughJohnson'stwo-stepprocedureseemsratherawkward,Icannotthinkwhyheshouldhavemanufacturedit,andIshallthereforeassumethatitwasinfactthewaythatthelistwasreducedto44names.Throughoutthehearing,BarnesandJohnsontookthepositionthatthe44employeeswhowereselectedweretoldthattheyhadbeenonlychosen``forconsideration''forlateremployment.Thereisemployeetestimony,however,thatthe44wereinformedonAugust21thattheywereinfacthired.Theevidencealsoshowsthatthetwoallegeddiscriminatees,BullockandDeloatch(and,Iassume,allothermembersofthegroup),wereaffordedcoverageunderWilliams'groupinsuranceplanforNovember.Therecordfurtherdisclosesthat,ofthe44employees,6othersinadditiontoDeloatchandBullockreceivedlettersfromRespondentdatedNovember4,1987(priortothefilingofthefirstcharge),whichstatedthatwhileRespondenthadpreviouslytoldtheaddresseesof``itsbeliefthatitwouldbeabletohireyouwithinthefirstmonthortwo''ofstartup,ithadcometorealizethattheworkforcewouldnotbeexpandedinthecomingmonths,andtheemployeesshouldseekworkelsewhere.Forreasonsearliergiven,Iamnotinclinedtorelyontheemployeetestimonythattheyhadflatlybeentoldthattheywerehired.TheydidnotreceivepayafterbeinglaidoffinSeptember,andalthoughtheyweregiveninsurancecoverage,myguessisthatthiswasdonetoencouragetheiravailability.Ontheotherhand,Isuspectthattheemployeeswereledtobelievethattheywouldbehired;butsincetheywerenotactuallytakenontotheWilliams'payrollasofAugust21,Ithinktheyshouldnotbeconsidered``employees''untiltheywereactuallyputtowork.ThequestionstillremainswhetherBullockandDeloatchweresubjectedtounlawfuldiscriminationinWilliams'hiringprocess.ThelargestcategoryofworkersemployedbyBristolhadbeen``fitters''ofvariouskinds:trainees,secondclass,firstclass,leadman,utility\17\(andoneclassificationcontainingoneemployee,16 called``Fitter2ndclass&Painter,''accordingtoG.C.Exh.6,acompanypreparedprintoutaboutwhichIhavesomedoubts;see,e.g.,theconfusingentriesastoMichaelT.Stiltner,p.2)\18\these20individuals,allofwhomappliedinJuly1987toworkforWilliams,only4wereapparentlyavailableandnothiredbyMarch7,1988:ChiefUnionStewardandFitterLeadmanBullock,UnionStewardandfitterfirstclassDeloatch,FitterLeadmanEricRussell,andfittertraineeWilliamF.BranchJr.\19\---------------------------------------------------------------------------\17\Thehighestratingforafitter.\18\WhileGeneralCounselstatesonbriefthatStiltnerwashired(p.52,fn.42),IthinkthatisoneofthemoreunlikelypossibilitiesavailabletoexplainG.C.Exh.6.\19\Iexcludeherefiveemployees:CalvinMcCauly,whoquitonJuly31,1987;MichaelStiltner,whosedata,asnoted,isnotconsistent;ArcelliousDemery,whoresignedonAugust29,1987;AnthonyLittle,whoquitonSeptember4;andRobertShaw,whoquitatsomeunidentifiedtime.WhileIhaveincludedWilliamF.Branchas``apparentlyavailable,''infacttherecordcontainsnoevidenceastoBranchonewayortheother.---------------------------------------------------------------------------GableBullockreceivedthehighestpossibleskillratingof5whenevaluatedbyJohnsonandBarnes,andhewasalsoincludedinthelistof44employeeswhomRespondentwasfavorablydisposedtohire.Bullocktestified,withoutcontroversion,thatwhenhewasfirsttoldbyBarnesinJulyaboutthesaleoftheplant,BarnesrespondedtothedistressedlookonhisfacebysayingthatBullockhad``nothingtoworryabout,''consideringhislengthofemploymentandhisexperience.YetBullockwasnothired,althoughseveralotheremployeesinthefittercategorywhohadreceivedconsiderablypoorerevaluationsthanBullockthereafterwerehired.Thus,DeanGlover,afittertraineewhoreceiveda4-ratingbutwasconcededbyBarnestobe``oneoftheleastexperiencedandleastqualifiedfitters''employedbyBristol,washiredonOctoberl;RooseveltPeoples,afirst-classfitterratedasa3andnotincludedintheselectgroupof44wasnonethelesshiredonFebruary8,1988;LinwoodBurchette,asecond-classfitterratedasa2,whodidnotsurvivethecutto44,washiredonFebruary23,1988;WilliamJohnson,ratedasonlya1inthefitterfirst-classcategoryandnotdeemedeligibleforfavorableconsiderationwashiredanywayonMarch7,1988;andthatsamedayalsosawtheemploymentofRaymondSeward,whowasratedonlylasa``fittersecondclass&painter''andwhowasexcludedfromtheselectionofthe44eligibles.Onthefaceofthiscompetition,GableBullock,afitterattheplantor20years,shouldhaveseemedashoo-in.ButmonthsafterachargehadbeenfiledallegingthefailuretohireBullockandothersasdiscriminatory,Respondentwas,asshownabove,hiringformerfitteremployeesratedaslowas1and2and3andwhowerenotinAugustevendeemedworthyoffurtherfavorableconsideration,whileignoringBullock.HowdoesRespondentexplainthistreatmentoftheexperiencedformerleadmanBullock.Notverywell,itseemedtome.Atthebeginning,BarnesandJohnsonseemedtodigsomewhatofaholeforthemselves.WhencalledonthefirstdayofhearingasadversewitnessesandaskedwhyBullockwasnothired,BarnesandJohnsonsaid,respectively,``Wedidn'tneedhim''``Nootherreason,''and``Wedidn'tneedhisservicesatthetime''``Nootherreasons.''Onthefollowingday,whentestifyingforRespondent,JohnsonwasaskedondirectwhyBullockhasnotbeenhiredbyRespondentandrepliedconsistently,``Idon'tneedhim.''Thistime,hewasaskedwhathemeantbythatresponse,andhisreplyresonatedof``Idon'tneedhimlikeIdon'tneedatoothache.''Johnsonsaid,``Well,hisnotbeingateamplayer.He'dnotbeenadaptivetochange,andwehavechangedthisplant....Hewon'tworkwithotherpeoplewhenyougivehimpeopleinhispositionasaleadmen....He'sstillveryresentfulthatthecompanyistryingtogetdownonhim....ItismyfirmbeliefthatneitherJohnsonnorBarnes(whowerepresentforeachother'stestimony)wouldnormallyhaveusedthephrase``Idon'tneedhim''inthis17 particularqueruloussense,andthattherewasaclearshiftofexplanationfromthefirsttothesecondday.Johnson'scomplaintaboutBullock'snotbeing``adaptivetochange''isnot,whollyinconsistentwithhisearliertestimonythatoneofthequalificationfactorsheandBarnesusedforthefinalscreeningto44was``adaptabilitytochange,''butitwouldseemthatsinceBullockwasincludedinthefinalgroup,eitherhisadaptivenesswasnotthoughtaseriousproblemorhewasoutstandinginoneormoreoftheotherareas.Bullock'sdemotionfromfittersupervisor,ajobhehadheldintheearly1980sorabout2years,tofitterleadmanwasstressedbyJohnson.Bullocktestifiedthatthedemotionwassimplyareorganizationalmove,butJohnsonsaiditwasdisciplinary,basedprimarilyonBullock'srefusaltoperformlightdutywhilerecoveringfromabackinjury.Thequestionisclose,butItendtoconsiderthatJohnson'sstoryismorelikelyafabricationthanBullock's.Johnson'sversionamountstonothinglessthanoutrightinsubordinationonBullock'spart,whichpresumablywouldhavecalledformorerigorousdisciplinebyRespondentthanmeredemotion.Bullock'sstory--thathewaspromotedtosupervisorwhenanothernamedsupervisorwasassignedtoaspecialjob,thendemotedwhenthejobendedandthesupervisorreturned--seemedcapableofdocumentaryortestimonialrebuttal,butRespondentofferednone.However,evenifIerronthisresolution,whichishardlybeyondtherealmofpossibility,theactremainsthatBullockwasstilllistedasaskilllevelandincludedonthelistof44while4othersinthefittercategorywhowerelaterhiredhadskilllevelsaslowas1anddidnototherwiseinsomemannercounterbalancethoselowratingssoastogainadmissiontothefavoredlistinAugust.Respondent'switnessesofferedreasonswhytheyhiredtheformeremployeeswho,onpaper,donotappeartocomeclosetoreplicatingthewealthofskillandexperienceaccumulatedbyBullock.DeanGlover,afittertraineewhohadworkedforBristolonlysinceJanuary1986,ratedasa4andputonthelistof44,was,asnotedabove,concededbyBarnestobe``oneoftheleastexperiencedandleastqualifiedfitters.''HewasthoughtbyJohnson,however,tobea``youngbrightkidthathadalotofpotential,''andJohnsonemphasizedthathecould``keepgoodrecords.Hishandwritingwaslegibleand,youknow,Icould--whenhebroughttheshippinglistintome,Icouldreadwhathewasputtingdown,youknow,forachange.''\20\SincetheworkwhichJohnsonhadassertedlywantedBullocktoperformwhilerecoveringfromhisbackinjuryintheearly1980'swasto``keepthepaperwork,keepthetimecardsandstuff,''itwouldseemthatBullock'sclericalqualificationswerealsoadequate.JohnsonnotedthatGlover'ssalarywasonly$7.79perhour,whichmaybecomparedtoBullock's$9.55.Ifthe$70.40differenceper40-hourworkweekwasreallyimportanttoRespondent,itmaybepointedoutthatnoofferofajobatalowerratewasmadeto20-yearveteranBullock,althoughheandotheremployeeshadbeenaskedtotakeawagedecrease.\21\---------------------------------------------------------------------------\20\JohnsontestifiedthatGlover,eventhoughclassifiedasafittertrainee,wasinstead``workinginourfinishdepartment,loadingoutsteel,finishingupBristolSteelcontracts.''HepresumablyreferredtoGlover'sassignmentrightattheendofSeptember1987.\21\Respondent'sbriefstatesthatJohnsonaskedcertainemployees,includingBullock,toagreetoawagereductionpriortoAugust21,andthatonlythreeofthose,notincludingBullock,``agreedtothereduction.''Infact,Johnsontestifiedthatherecalledasking``some''employees,namingBullock,Mayhew,Jamison,Wriston,andRussell(theoneswhothencametomind)iftheywouldtakeapaycut.Johnsondidnottestifytotheirreplies;heonlystatedthathecouldthinkofthree--Mayhew,Jamison,andHill--whodid,afterWilliamstookover,havetheirBristolwagereduced.Thus,itisanerrortostatethattherecordshowsthatBullockrefusedtoconsiderareduction.---------------------------------------------------------------------------Astothe4low-rated,non-44exfittershiredbyRespondentbeginningFebruary8,l988,JohnsonadvancedreasonsforpreferringeachtoBullock.RooseveltPeoples,rankeda3inhisclassificationasa18 first-classfitter,was,Johnsonsaid,nothiredforhisfittingability:hewasa``goodcraneoperator''andtakesoverwhenoneoftheregularcraneoperatorsisout.Whenheisnotsosubstituting,Peoplesoperatesadrillandhelpsputthelaydowntogether.ButaccordingtoadocumentproducedbyRespondent--a``ListofProductionEmployeesAsOf1/14/89''(G.C.Exh.14,p.2)--Peoples'``Primary''classificationis``Fitter1/c.''\22\---------------------------------------------------------------------------\22\JohnsontestifiedthatanumberofformerBristolclassificationshaveeitherdisappearedentirelyorbeenreducedinnumber.However,whilehesaidthattherewasnolongera``MaterialController''asofJanuary28,1989(thedateofhistestimony),theexhibitreferredtoaboveshowsthatStuartHillwasclassifiedas``MatlControl''asofJanuary14,1989.Despitethis,JohnsontestifiedthatHillwashired(onNovember30,1987,accordingtoG.C.Exhs.13and14)``asafitter'';whileJohnsontestifiedthatHill'spayasafitterwas``down$3to$4''fromthe$10.15perhourhereceivedasamaterialcontroller,G.C.Exh.14showsHillearning$9.34perhourasofJanuary14,1988.Noreasonwasprofferedastowhytheformermaterialcontrollerwaspreferredasafitter(takingJohnson'stestimonyasaccurate)overBullock.---------------------------------------------------------------------------Johnson'sexplanationofthereasonforhiringPeoplesisnotcontroverted,anditisquitepossiblethatasubstitutecraneoperatorwasthoughttobeimperative.\23\ButonemustwonderwhyRespondentwaiteduntilFebruary8,1988,tofillthisneed.MorepuzzlingthanPeoples,however,werethehiresof2-ratedLinwoodBurchetteonFebruary23,l-rankedWilliamJohnsononMarch1,and1-rankedRaymondSewardonthesameday.LikePeoples,noneofthese3hadmadethelistof44.---------------------------------------------------------------------------\23\Peoples'applicationshowsthatheworkedforalmost2yearsasacraneoperatorforBristolbeforeleavingin1979(andthenreturningasafitterin1985).---------------------------------------------------------------------------Johnson'srationaleforBurchette'shirewaslessthanconvincing.DespiteBurchette'sratingof2andhisexclusionfromthefavoredlist,Johnsoncalledhim``agoodemployee.''ButhisothertestimonymadeclearthatBurchettewasaratherlimitedworker.AsaWilliams'employee,Burchettewasassignedtoajigwhichhadcontrolpoints``soyoudidn'thavetodoalotofmeasuringandalotofdimensioning''--``allhehadtodowastakeapiece,likeputtingapuzzletogether,andeverythingwascontrolled,andhecoulddothatwell.''WilliamJohnson,rankedasaskilllevel1,andnotevenworthconsideringatfirst,becameatthehearinga``goodteamplayer''who``inacontrolledatmosphereworkingwithsomebodyelse''is``agreatfitter.''Seward,however,wasnot``hiredforhisfittingabilities''butwasemployedto``fillinincasemypainterdoesn'tshowup.''Sincefillinginondaysthatthepainterfailstoarriveisnotafull-timeoccupation,andsinceSewardisnotclassifiedas``Fitter2/c&Painter''(G.C.Exh.14,p.2),Iassumethathisregulardutiesencompassfitting.\24\---------------------------------------------------------------------------\24\Barnestestifiedthat``rightnow''Sewardisdoingahelper'sjobinvolvinggrinding(``verynastyanddirty''),whichisworkthat``allfitters''and``everybodyintheshop''do.---------------------------------------------------------------------------Thus,thereare4fitterswhowereconsideredunworthyinAugust1987ofevenbeinggivenachancebutwhosomehowwounduponWilliams'payroll(andoneformerBristolmaterialcontrollerwho,accordingtoJohnson,isnowaWilliamsfitter),whileBullock,whowasratedaspossessingtop-gradeskillandwhowasassignedtothetop44afterassessmentunderthesecondsetofstandards,hasneverbeenofferedajob.ThereasonsgivenforpreferringtheotherstoBullock,whileperhapsinthecaseofPeoplesandSewardnotwithoutsomeweight,donotgenerallyimpress.ItdoesnotsaymuchtoexplainthatBurchetteandJohnsonwerecapableofworkingina``controlled''environment;surelyBullockcoulddothatandmore\25\(wehavenoexplanationofthe19 preferenceforformermaterialhandlerHilloverBullock).---------------------------------------------------------------------------\25\Johnsontestifiedthatafitter``mustbewellversedinalotofdifferentaspectsofdifferentjobs.''---------------------------------------------------------------------------Asearliernoted,ofthe15individualsinthefittercategorywhodidnotquit(orwhoserecord,MichaelStiltnerisunclear)onlyBullock,Deloatch,FitterLeadmanEricRussell,andfittertraineeBranchdidnotcometoworkforWilliams.BranchhadapparentlybeenhiredinSeptember1986(seeG.C.Exh.12(p)),wasrateda3,anddidnotmaketheselectgroupof44.Russell,however,wasgradedasa5andwasincludedinthegroup,andthequestionofwhyRussellwasnothiredisagoodoneforRespondenttopose.JohnsongaveasthereasonthatRussellwas``atroublemaker,moreorless''whohadoncebeenterminatedforfightingandwas``veryabusiveintalkingtootheremployees.''Itseemsodd,ifthisweretrue,thatRussellwasallowedtoworkforBristolasaleadmanuntilhewasterminated,and,justasodd,thatthisknownhistorydidnotcausehimtobeexcludedfromthe44-manlist.WhileRussellisnotnamedasadiscriminateeinthiscomplaint,IcannothelpbutnoticethathewastheemployeewhoinquiredattheAugust21meetingiftherecouldbeaunionundertheWilliamsregime.AlthoughBarnestestifiedthathecouldnotrecallwhoaskedthisquestion,itisnotunreasonabletothinkthatsuchaninquirywouldweighagainstRussell'schancesofemploymentbyanemployerwhichwanteditmade``veryclear''thatitintendedtooperatewithoutaunion.IfurthernoteRussell'stestimonyoncross-examinationthatJohnsonspoketohimbeforeOctober1aboutloweringhispayratefrom$9.55to$8.35inordertoworkforWilliams.Russellprotested,sayingthatsuchadecreasewouldbe``unfair.''Later,JohnsontoldRussellthathisratewouldnotbecut.Itcouldbethat,innothiringRussell,thepayproblemandRussell'sperceiveddiscontentaboutalowerwagewasdispositive.RespondentalsopointsoutthatitdidhireWilloWilkins,thethirdunionsteward.GeneralCounselpointsoutinreturnthatWilkinswastheonlyoperatoroftheLindeburner.ImightaddthatalthoughtheLindeburnerisnowlessthanone-thirditsformersize,Wilkinsstillspendsperhaps90percentofhistimeoperatingit,andbeforeRespondentturnedmorefullytowardbridgeconstructioninJune1988,WilkinslikelywaswhollyoccupiedwiththeLinde.TakingintoaccountRespondent'sseriouslystrongdesiretoavoidunionization,\26\theconflictbetweenBarnesandJohnsononasseeminglystraightforwardamatterasthecreationofthelistof44employees,thequestionableexplanationofhowsomelowratedandinitiallyrejectedemployeescametoworkorRespondentwhilethehighratedandinitiallyacceptedBullockneverdid,theassurancegiventoBullockbyBarnesonJuly14thathehadnothingtoworryaboutwithrespecttoemploymentbyWilliams,andtheothercircumstancesdiscussedabove,IampersuadedthatthefailuretohireBullockasgroundedinhisstatusasaunionleader.\27\---------------------------------------------------------------------------\26\AsexemplifiedbythedeliberateconveyancetotheemployeesofWilliams'intentionnottooperateaunionshop,aswellasthekeeninterestdisplayedintheunionsympathiesofprospectiveemployeeWilbertWall,discussedinfra.\27\GeneralCounseluses,butdoesnotcometogripswiththeimplicationsof,theinconsistencyinthefactsthatBarnesandJohnsongavegoodmarkstoBullock,butthenneverhiredhim.IcanonlythinkthattheirevaluationsinJulyandAugustwerehonest,butthattheywerethereafterdirectedbytheirnewWilliamssupervisorstoweedout,totheextentpossible,potentialunionactivists.---------------------------------------------------------------------------Itmightbesaidtofollow,asGeneralCounselurges,thatthefailuretohireStewardMelvinDeloatchrequiresthesameconclusion.Deloatch'scase,however,presentsfactualdistinctions.Deloatch,asearliernoted,commencedemploymentattheplantin1975andeventuallybecameafirst-classfitter.Hehadbeenashop20 stewardfor2yearswhenBristolcloseddowninSeptember1987.Deloatch'stenureatBristolhadbeenlessthanplacid.HewasrepeatedlywarnedandsuspendedforabsenteeismandfinallyterminatedinNovember1980,butwasrehiredaweeklater(withlossofseniority).Then,aftercontinuinghisdelinquentways,hewaseventuallyterminatedagainin1984,but,afteragrievancewasfiled,hewasreinstatedwithalossofpay.Deloatch'sabsenteeismdidnotabate,however,andhewaswarnedinJune1986thathewasinperilofreceivingathirdwarningnotice.ItdoesnotappearthatanyfurtherdisciplinewasimposedonDeloatchbetweenthattimeandhisterminationinSeptember1987.\28\---------------------------------------------------------------------------\28\WhileJohnsontestifiedthatDeloatchhadbeendischargedthreetimes,IcanfindevidenceofonlytwodischargesinR.Exh.7,thedocumentationofDeloatch'sdisciplinaryrecord.---------------------------------------------------------------------------Inpreparingtheskillratings,JohnsonandBarnesratedDeloatchasa4,buthewasnotinitiallyincludedinthegroupof44favoredemployees.AfewdaysafterattendingthemeetingofthedisfavoredemployeesonAugust21,DeloatchapproachedJohnsonandSupervisorStiltnertocomplainabouthavingbeensodisqualiied.AccordingtoDeloatch,``[a]boutthenextday''Johnsonaskedhimifhehadfoundajobyet.Deloatchsaidno,andJohnsonsaid,``YougotajobwithWilliamsthen,''addingthathispaywouldstaythesameandtheinsurancewouldbesimilartoBristol's.Atthatpoint,Deloatchtestified,SupervisorStiltnercameupandaskedifJohnsonwantedStiltnerto``sign[Deloatch]in,''butJohnsonsaidhewouldtakecareofit.JohnsontestifiedthatwhenDeloatchapproachedhim,Johnsontoldhimhewouldseewhathecoulddo,andthenspoketosomeofthesupervisors.Heaskedthemtosay,givenachoiceofDeloatchoranotherindividual(whomJohnsoncouldnotidentifyatthehearing),whichpersontheywouldratherhave``forwhattheycandoandtheabilitiesthattheyhave.''Stiltnersaidhewould``justassoonhave''Deloatch,andJohnsonthereupontoldDeloatchthathewasputtinghisnameonthelistof``possiblehires''butwithnoguarantees.Johnsontestifiedthat``amajorreason''fornotthereafterhiringDeloatchwashisdisciplinaryrecord,andalsosaidthat``onereason''washisratingoflessthan5.HetestifiedthataftertheinitialWilliamsteamwasputinplace,hereviewedthestatusofoperationsandwas``pleased''withthemembersoftheteam,theircooperation,andtheirlackofdisciplinaryproblems.Injudgingunhiredexemployeestoseeiftheywould``fitinwiththeteam,''hethoughtDeloatch'srecordmadehimnot``desirabletoplayonthisteam.''AlthoughIhadmydoubtsaboutpartsofJohnson'stestimony,\29\IalsohadnostrongfeelingaboutDeloatch'sreliability,andIthereforehavesomequestionswhetherJohnsontoldhiminAugustthathe``[had]ajobwithWilliams,''orthatanythingwassaidabout``signingin''atthatstageofthegame,whichseemsimplausibleif,asDeloatchthought,thereferencewastobeinghired.---------------------------------------------------------------------------\29\IhavealreadynotedJohnson'sunlikelyclaimthathedidnotaccepttheRespondent'sofferofemploymentuntilheshowedupforworkonOctober1.IalsothoughtthatJohnsonpatentlydissembledwhen,aftertestifyingthathehadtoldthefavoredgrouponAugust21thatWilliams``deservedachancetoshowwhatkindofcompanytheemployeeswouldbeworkingfor,''hesaidthatthisstatementborenorelationshiptohispronouncementthatRespondent``intendedtoworkasanonunionshop.''IfinditveryhardtoconceivethatJohnsonbelievedthatemployeeswhowouldpresumablybethoughtanxiousaboutthecontinuityoftheiremploymentwouldalsoabstractlyneedtobeurgedthattheirpotentialnewemployer``deservedachancetoshowwhatkindofcompany''itwouldbe;theonlyreferentwhichmakessenseofthisstatementisthefactorofunionization.ThisconclusionispointedupbyBullock'stestimonythatwhatJohnsonaskedwasfortheemployeestogiveWilliams``ayear,''andbyWilloWilkins'unrebuttedtestimonythatatameetingheldafterOctober1,PresidentGeyersaidthattheRespondent``wouldprovetousthatwedidn'tneedtheUnion.''21 ---------------------------------------------------------------------------WhileDeloatch'sratingof4--high,butnotthehighest--andhisinitialexclusionfromthelistof44arguesinRespondent'sfavorhere,thefactisthatDeloatchdidprevailonJohnson(withtheapprovalofSupervisorStiltner)toreversethatexclusiondecisionandtoaffordDeloatchactiveconsiderationasanemployee,atatimewhenJohnsonknew,quiteaswellasheknewafewmonthslater,thatDeloatch'sabsenteeismrecordhadnotbeengoodinthepast.\30\Johnsonhadtimetoreflectonthisrecord,hespoketosupervisorsabouttheissue,heconcludedthatitwouldbeappropriatetohireDeloatch(insteadofacertainotheremployee),andhetoldhimso.Despitethisconsideration,this12-yearveteranwas,asinBullock'scase,ignoredinfavoroffitterswithlowratingswhohadnevermadethelistofeligibles.---------------------------------------------------------------------------\30\Asindicated,however,Deloatch'slastthreatofawarningnoticehadbeenreceivedoverayearbefore.HisperformancehadevidentlyimprovedsinceJune1986.---------------------------------------------------------------------------Inmyopinion,counselforGeneralCounselhasmadeasufficientshowing,ontherecordasawhole,thata``motivatingfactor''inthedecisionnottoemploybothBullockandDeloatch\31\wastheirknownconnectionwiththeUnion,andthattheRespondenthasfailedtodemonstratethatthesameactionswouldhavebeentakenintheabsenceofthisprotectedconduct.WrightLine,251NLRB1083,1089(1980),approvedinNLRBv.TransportationManagementCorp.,462U.S.393(1983).Iwouldnotsaythatthisisthestrongestcaseofan8(a)(3)discriminationintheannalsofBoardlaw.Theultimatestandard,however,iswhethertheGovernmenthasproveditscaseby``apreponderanceofthetestimonytaken.''Section10(c).TheCourtofAppealsfortheSixthCircuit,inJimCausleyPontiacv.NLRB,675F.2d125,127(1982),definedthisstandardasmeaning``morelikelysothannotso.''Thattest,Ithink,hasbeencomfortablymethere.---------------------------------------------------------------------------\31\Respondent'sbriefassertsthatnineemployees,includingBullockandDeloatch,receivedrejectionlettersinNovembereventhoughtheyhadbeenplacedonthefavoredlistinAugust,andarguesthatthereis``nobasisforassumingthatsevenoftheninewererejectedthroughalegitimateexerciseofmanagementdiscretion,butthattheothertwo--DeloatchandBullock--wererejectedforadifferentreason.''Iamengaginginnoparticularassumptionsaboutthelegitimacyvelnonoftheinitialrejectionoftheotheremployees(whoactuallynumbered,inspiteoftestimonytothecontrary,sixratherthanseven;seeG.C.Exh.6).Itmaybenotedthatoftheremainingsix,oneasWilbertWall,who,Respondentclaimshadbeenincludedonthefavoredlist``bymistake,''seeG.C.Exh.6,p.1(butwas,asdiscussedhereafter,nonethelesssubsequentlyinvitedtowork);anotherwasMichaelStiltner,who,asearlierdescribed,apparentlyquitbeforeOctober1,althoughhissituationislessthanclear;athirdisMiltonBurchetteJr.,whowassubsequentlyhiredinMarch1988;thefourthwasMarylandWiggins,hiredFebruary22,1988;thefifthwasEricRussell,alreadydiscussed;andthelastwasClaudeK.White,aboutwhomweknowonlythathewasawelderfirstclasswhoreceivedaratingof5.---------------------------------------------------------------------------Respondentargues,however,thatanydecisionregardingBullockandDeloatchwhichisbasedonevidencerelatingtohiresinthefirstfewmonthsof1988cannotbesquaredwithacomplaintallegingadiscriminationdateof``onoraboutOctober1.''Theforegoinganalysisdoes,concededly,substantiallyrelyonhiringin1988.ButdrawinganinferencefromthathiringdoesnotnecessarilymeanthatthediscriminationdidnottakeplaceuntilFebruaryorMarch;itsaysnomorethanthatthe1988hiringconstitutessomeoftheprooftendingtoshowthatadiscriminatorymotivationwasatwork.Atthehearing,Respondentobjectedtotheadmissionofacertainlistofhiredemployees(G.C.Exh.13).ButreferenceismadehereonlytohiresonthatlistaboutwhomJohnsonandBarnesspecificallytestified.ThereisnoprejudicetoRespondentfromthisprocedure;thepointGeneralCounselwasattemptingtomakewasquiteclear,and22 Respondenthadtheopportunitytoansweritfully.\32\---------------------------------------------------------------------------\32\Respondentarguesonbriefthat``Johnsoncrediblyexplainedthebusinessreasons''forthe1988hiresspotlightedatthehearing.---------------------------------------------------------------------------Thiscasepresents,interalia,aquestionofwhen,duringacontinuingseriesofemployments,allegeddiscriminateesprobablywouldhavebeenhired;thatissueraisesproblemsnotpresentedbyaclearcutcaseofdiscriminatorydischargeofanexistingemployee.IcannotsaypreciselywhenthediscriminationagainstBullockandDeloatchoccurred.Thediscriminatoryfailuretohireoneortheother,orboth,mighthavebeenonOctober5or6or7or12,etc.SinceDeloatchwasratedasa4,hisearliestpotentialdateofhiringraisesanadditionalquestion.Becausethesedatesofdiscriminationcannot,inthenatureofthings,bepreciselyascertaineddoesnotmeanthatthesystemmustbefrustrated.ThediscriminationbecamemostobviouswhenBurchetteandJohnsonwerehiredonFebruary23andMarch7,1988.Ishallrecommend,therefore,thatthediscriminationwithrespecttoBullockandDeloatchbeheldtohavecommenced,respectively,onthosedates.iii.theremaining8(a)(1)allegationsThecomplaintallegesthatonApril1,1988,actingthroughJohnson,Respondentunlawfully``interrogateditsemployeesregardingtheunionmembership,activitiesandsympathiesoftheirfellowemployees'';and,onApril4,``interrogateditsemployeesregardingtheirunionmembership,activitiesandsympathies,''``solicitedgrievancesfromitsemployees,''and``toldemployeestheywerenotgoingtohaveaunion.''FormerUnionStewardWilloWilkinstestifiedthatinAprilorMay,SuperintendentJohnsonaskedhimwhereformercraneoperatorWilbertWallSr.wasworking,whetherhethoughtWallwantedtoreturntoworkforWilliams,and``didWilbertwantaunion.''Wilkinssaidhecouldnotanswerthequestions.WalltestifiedthathewenttoseeJohnsonaroundApril4afterreceivingmessagesaboutreturningtowork.Johnsonassertedlyasked``what[Wall]thoughtoftheunion''andtoldWallthatthemenhad``signedapetitionthattheydidn'twantaunion.''Wallrepliedthathehadnot``seennobodyfromtheunionsinceIwasthere.''Atsomepoint,JohnsontoldWallthat``theydidn'thavetheunioninthereanddidn'twantnofencebetweenus.IfIhaveanyproblem,cometohim.''JohnsonofferedWallajobperformingpart-timecraneoperatingandotherfunctions,butWallsaidhewasnotinterestedinworkingatthattime.JohnsontestifiedthathedidspeaktoWilkinsabouthiringWall,butdeniedthatunionactivitywasmentioned.AsforhisconversationwithWallonoraboutApril4,Johnsonsaidthatthesubjectofaunioncameuponlyintwocontexts:whenhewasexplainingthebenefits,whichincludedhisstandardreferenceusedinallemploymentinterviewstothefactthattheRespondent``intendstooperatethisplantasanonunionplant'';andwhenWall``broughtthethingupaboutthe[Bristol]pensionplan,''astowhichJohnsonreferredhimtotheunionbusinessagent.NeitherWilkinsnorWallgaveoverwhelmingevidenceofapenetratingintelligenceorasteeltrapmemory,buttheybothseemedtotryasbesttheycould.\33\AlthoughWilkinsatfirsttestifiedthatJohnsonaskedhimif``weweretalkingaboutaunion''andthen``wasWilberttalkingaboutaunion,''hefinallycorrectedhimselftosaythatthequestionwas,``DidWilbertwantaunion?''IaminclinedtothinkthatWilkins'mistakesweresimplythat(perhapscausedbytheformalenvironment,includingtheimpressivehearingroom).IhavealsotakenintoaccountthatWilkinshadbeenaunionsteward,butthatprobablebiasmaybemorethanoffsetbyhiscurrentemployeestatus.TakingfurtherintoconsiderationthatWilkins'versionharmonizeswiththatgivenbyWall,whomIcredit,IconcludethatJohnsondidinquireofWilkinsonApril1whetherWallwantedaunion.SincethiswasutteredinaconversationinwhichJohnsonwasspeakingofemployingWall,linkageofunionsupportandpotentialemploymentundoubtedlyhadareasonabletendencytocoerceWilkinsintheexerciseofSection7rights.23 ---------------------------------------------------------------------------\33\Wallappearedtobearatherelderlyman;hestartedworkattheplantin1951.---------------------------------------------------------------------------Theremainingallegations,basedonWalls'April4conversationwithJohnson,refertoWallasan``employee,''whichheobviouslywasnot.Statementsaddressedtopotentialemployeescan,ofcourse,violatetheAct,Wyman-GordonCo.v.NLRB,654F.2d134,143-144,146(1stCir.1981),andcasescited,butnonemployeestatuscanmakeadifferenceinsomecontexts,W.W.Grainger,Inc.,255NLRB1106,1116(1981)(Maretick).Here,Wallexhibitedsufficientinterestinemploymenttocometotheplantwheninvited,andthusmaybeconsideredapotentialapplicant.IfoundWall'stestimonytobepersuasive,particularlyintheauthenticatingdetailofJohnsonhavingmentionedthepetition.IacceptthatJohnsonaskedWallwhathe``thoughtoftheunion,''and,inasettinginwhichemploymentisbeingdiscussed,thereasonabletendencytocoerceismanifest.AlthoughWalldidnottestifythat,asthecomplaintalleges,Johnsontoldhim``theywerenotgoingtohaveaunion''(WallinsteadattributedtoJohnsonthestatement``theydidn'thavetheunioninthere''),Johnsontestifiedthathetoldall,asindeedhe``alwaysdidandstilldo''inexplainingbenefitstopotentialemployees,thatRespondent``intendstooperatethisplantasanonunionplant.''Asearlierdiscussed,thatkindofstatementhasbeenheldtoviolateSection8(a)(1).Ithink,inagreementwithRespondent,thatitstretchesthestatutetothebreakingpointtosaythatJohnson'sremarksaboutnothavinga``fencebetweenus,''andWallcould``cometohim''withanyproblems,constituteasolicitationofgrievances,asalleged.Solicitationofgrievancesisnot,alone,violativeofSection8(a)(1);suchconductmustbeaccompaniedbyanexpressorimpliedpromiseofimminentbenefitswhichmightaffectanemployee'sdecisionregardingunions.ElRanchoMarket,235NLRB468,472(1978).ButitseemsratherclearthatJohnsonwasnotpromisingbenefitstoWall;hewas,rather,explaininghowthingsworkwhenthereisnounion.TheBoardhasheldthatthere``isnothreat,eitherexplicitorimplicit,inastatementwhichexplainstoemployeesthat,whentheyselectauniontorepresentthem,therelationshipthatexistedbetweentheemployeesandtheemployerwillnotbeasbefore.''Tri-Cast,Inc.,274NLRB377(1985).Thesamerationalewouldseemtoapplytoanyclaimedimpliedpromisesbyvirtueofsolicitationofgrievances.Accordingly,Ishallrecommendthatthisallegationbedismissed.ConclusionsofLaw1.WilliamsEnterprises,Inc.,aDivisionofWilliamsIndustries,Inc.isanemployerengagedincommercewithinthemeaningofSection2(2),(6),and(7)oftheAct.2.LocalLodge10oftheInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,CLCisalabororganizationwithinthemeaningofSection2(5)oftheAct.3.Byrefusing,onandafterOctoberl5,1987,torecognizeandbargainwiththeUnionastheexclusivecollective-bargainingrepresentativeoftheemployeesintheunitdescribedbelow,theRespondenthasviolatedSection8(a)(5)and(1)oftheAct.4.Theappropriatebargainingunitconsistsof:Allproduction,maintenance,andwarehouseemployeesatRespondent'sRichmond,Virginia,plant,excludingemployeesworkinginand/orengagedasoffice,clerical,watchmen,drafting,engineering,officejanitor,guards,supervisors,erection,installationorconstructionwork.5.By,onAugust21,1987,andApril4,1988,announcingtoapplicantsforemploymentthatitintendedtooperateasanonunionplant;andby,onoraboutApril1and4,1988,coercivelyinterrogatinganemployeeandapotentialemployeeabouttheunionsympathiesofthe24 latter,RespondentviolatedSection8(a)(l)oftheAct.6.ByrefusingtohireGableBullockJr.andMelvinDeloatchonorabout,respectively,February23andMarch7,1988,becauseoftheirprotectedSection7activity,RespondentviolatedSection8(a)(3)and(1)oftheAct.7.TheaforesaidunfairlaborpracticesaffectcommercewithinthemeaningofSection2(6)and(7)oftheAct.8.TheRespondenthasnotviolatedtheActinanyotherrespectallegedinthecomplaint.TheRemedyThecustomarycease-and-desistordershouldbeenteredandthetraditionalnoticesshouldbeposted.HavingfoundthatRespondentunlawfullyrefusedtoemployGableBullockJr.andMelvinDeloatchon,respectively,February23andMarch7,1988,Ishallrecommendthatitbeorderedtoofferthemimmediateandfullemploymentintheirformerjobs,withoutprejudicetotheirseniorityandotherrightsandprivilegesor,ifnosuchjobsexist,tosimilarjobs,andtomakethemwholeforanylossofearningstheymayhavehavesufferedfromtheabovedatestothedatesofRespondent'soffersofemployment,withinterest,inaccordancewithF.W.WoolworthCo.,90NLRB289(1950),andNewHorizonsfortheRetarded,283NLRB1173(1987).\34\---------------------------------------------------------------------------\34\SeegenerallyIsisPlumbingCo.,138NLRB716(1962).---------------------------------------------------------------------------Onthesefindingsoffactsandconclusionsoflawandtheentirerecord,Iissuethefollowingrecommended\35\---------------------------------------------------------------------------\35\IfnoexceptionsarefiledasprovidedbySec.102.46oftheBoard'sRulesandRegulations,thefindings,conclusions,andrecommendedOrdershall,asprovidedinSec.102.48oftheRules,beadoptedbytheBoardandallobjectionstothemshallbedeemedwaivedforallpurposes.---------------------------------------------------------------------------ORDERTheRespondent,WilliamsEnterprises,Inc.,aDivisionofWilliamsIndustries,Inc.,FallsChurch,Virginia,shall1.Ceaseanddesistfrom(a)RefusingtorecognizeandbargainwithLocalLodge10oftheInternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO,CLC,astheexclusivecollective-bargainingrepresentativeofitsemployeesinthefollowingappropriateunit:Allproduction,maintenance,andwarehouseemployeesatRespondent'sRichmond,Virginia,plant,excludingemployeesworkinginand/orengagedasoffice,clerical,watchmen,drafting,engineering,officejanitor,guards,supervisors,erection,installationorconstructionwork.(b)Announcingtoapplicantsthatitintendstooperateasanonunionplant,andcoercivelyinterrogatingemployeesandpotentialemployeesabouttheirunionsympathiesorthesympathiesofothers.(c)Discriminatingagainstapplicantsforemploymentincircumstanceswhichtendtocausediscouragementofunionmembership.(d)Inanyothermannerinterferingwith,restraining,orcoercingitsemployeesintheexerciseoftheirrightsundertheAct.2.TakethefollowingaffirmativeactionnecessarytoeffectuatethepoliciesoftheAct.(a)OffertoGableBullockJr.andMelvinDeloatchimmediateandsafullemploymentintheirformer,orsimilar,jobs,withoutprejudicetotheirseniorityorotherrightsandprivileges,andmakethemwholeinthemannersetforthintheremedysectionofthisdecision.(b)Preserveand,onrequest,makeavailabletotheBoardorits25 agents,forexaminationandcopying,allpayrollrecords,socialsecuritypaymentrecords,timecards,personnelrecordsandreports,andallotherrecordsnecessarytoanalyzetheamountsofbackpaydue.(c)PostatitsplaceofbusinessinRichmond,Virginia,copiesoftheattachednoticemarked``Appendix.''\36\Copiesofthenotice,onformsprovidedbytheRegionalDirectorforRegion5,afterbeingsignedbytheRespondent'sauthorizedrepresentative,shallbepostedbytheRespondentimmediatelyuponreceiptandmaintainedfor60consecutivedaysinconspicuousplacesincludingallplaceswherenoticestoemployeesarecustomarilyposted.ReasonablestepsshallbetakenbytheRespondenttoensurethatthenoticesarenotaltered,defaced,orcoveredbyanyothermaterial.---------------------------------------------------------------------------\36\IfthisOrderisenforcedbyajudgmentofaUnitedStatescourtofappeals,thewordsinthenoticereading``PostedbyOrderoftheNationalLaborRelationsBoard''shallread``PostedPursuanttoaJudgmentoftheUnitedStatesCourtofAppealsEnforcinganOrderoftheNationalLaborRelationsBoard.''---------------------------------------------------------------------------(d)NotifytheRegionalDirectorinwritingwithin20daysfromthedateofthisOrderwhatstepstheRespondenthastakentocomply.Itisfurtherorderedthatallviolationsallegedinthecomplaintbutnotfoundabovearedismissed.26